UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . This page intentionally left blank. Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on June 30 – Inthousands of Reais Assets Current Cash and due from banks (Note 4) Interbank investments (Notes 3d and 5) Securities purchased under agreements to resell 171,012,283 Interbank investments 5,168,014 Allowance for losses (12,831) Securities and derivative financial instruments (Notes 3e, 3f and 6) Own portfolio 32,393,862 Subject to repurchase agreements 27,049,772 Derivative financial instruments (Notes 3f and 6d II) 14,933,662 Given in guarantee to the Brazilian Central Bank 83,599 Given in guarantee 8,959,878 Securities under resale agreements with free movement 699,026 Interbank accounts Unsettled payments and receipts 1,351,244 Reserve requirement (Note 7): - Reserve requirement - Brazilian Central Bank 67,472,257 - SFH - housing finance system 23,406 Correspondent banks 62,575 Interdepartmental accounts Internal transfer of funds 110,732 Loans (Notes 3g and 8) Loans: - Public sector 1,075,740 - Private sector 156,717,195 Loans transferred under an assignment with recourse 984,481 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (21,706,791) Leasing (Notes 3g and 8) Leasing operations and sublease receivables - Private sector 1,065,272 Unearned income from leasing (1,023,583) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (97,510) Other receivables Receivables on sureties and guarantees honored (Note 8a-3) 416,316 Foreign exchange portfolio (Note 9a) 17,402,106 Receivables 8,626,784 Securities trading 1,029,205 Specific receivables 18,947 Sundry (Note 9b) 55,068,046 Allowance for other loan losses (Notes 3g, 8f, 8g and 8h) (1,878,162) Other assets (Note 10) Other assets 2,825,909 Provision for losses (1,308,260) Prepaid expenses (Notes 3i and 10b) 1,174,196 Long-term receivables Interbank investments (Note 3d and 5) Interbank investments Securities and derivative financial instruments (Notes 3e, 3f and 6) Own portfolio Subject to repurchase agreements 27,455,297 Derivative financial instruments (Notes 3f and 6d II) 90,818 Privatization rights 46,517 Securities under resale agreements with free movement 8,091,153 Bradesco 3 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on June 30 – Inthousands of Reais Assets Interbank accounts Reserve requirement (Note 7): - SFH - housing finance system 802,502 Loans (Notes 3g and 8) Loans: - Public sector 2,000,000 - Private sector Loans transferred under an assignment with recourse 7,292,471 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (13,679,941) Leasing (Notes 3g and 8) Leasing receivables: - Private sector 1,181,855 Unearned income from leasing Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (65,896) Other receivables Securities trading 374,153 Sundry (Note 9b) 55,231,709 Allowance for other loan losses (Notes 3g, 8f, 8g and 8h) (108,404) Other assets (Note 10) Prepaid expenses (Notes 3i and 10b) 839,083 Permanent assets Investments (Notes 3j and 11) Earnings of Affiliates and Subsidiaries - In Brazil 45,772,613 - Overseas 288,457 Other investments Allowance for losses (131,272) Premises and equipment (Notes 3k and 12) Premises 697,236 Other premises and equipment 8,680,387 Accumulated depreciation Leased premises and equipment (Note 12) Leased Assets 7,065,726 Accumulated depreciation (2,981,181) Intangible assets (Notes 3m and 13) Intangible Assets Accumulated amortization Total The accompanying Notes are an integral part of these Financial Statements. 4 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on June 30 – Inthousands of Reais Liabilities Current Deposits (Notes 3o and 14a) Demand deposits 30,886,127 Savings deposits 95,736,763 Interbank deposits 481,914 Time deposits (Note 14a) 30,728,098 Securities sold under agreements to repurchase (Notes 3o and 14b) Own portfolio 87,107,624 Third-party portfolio 144,238,406 Unrestricted portfolio 11,340,026 Funds from issuance of securities (Note 14c) Mortgage and real estate notes, letters of credit and others 71,479,699 Securities issued overseas 671,060 Structured Operations Certificates 326,800 Interbank accounts Unsettled payments and receipts Correspondent banks 1,449,706 Interdepartmental accounts Third-party funds in transit 4,800,663 Borrowing (Note 15a) Borrowing overseas 21,508,622 On-lending in Brazil - official institutions (Note 15b) National treasury 64,143 BNDES 4,597,299 FINAME 6,561,724 Other institutions 1,590 Derivative financial instruments (Notes 3f and 6d II) Derivative financial instruments 13,864,795 Other liabilities Payment of taxes and other contributions 3,243,238 Foreign exchange portfolio (Note 9a) 7,105,535 Social and statutory 2,444,258 Tax and social security (Note 18a) 1,792,375 Securities trading 2,049,142 Financial and development funds 1,297 Subordinated debts (Note 17) 14,250,427 Sundry (Note 18b) 43,214,960 Long-term liabilities Deposits (Notes 3o and 14a) Interbank deposits 48,459 Time deposits (Note 14a) 103,805,214 Securities sold under agreements to repurchase (Notes 3o and 14b) Own portfolio 13,784,487 Funds from issuance of securities (Note 14c) Mortgage and real estate notes, letters of credit and others 68,749,426 Securities issued overseas 2,334,319 Structured Operations Certificates 72,939 Borrowing (Note 15a) Borrowing overseas 1,920,137 On-lending in Brazil - official institutions (Note 15b) BNDES 9,825,810 FINAME 12,063,061 Derivative financial instruments (Notes 3f and 6d II) Derivative financial instruments 160,578 Bradesco 5 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on June 30 - In thousands of Reais Liabilities Other liabilities Tax and social security (Note 18a) 2,734,255 Subordinated debts (Note 17) 16,818,082 Eligible Debt Capital Instruments (Note 17) 22,622,595 Sundry (Note 18b) 24,292,643 Deferred income Deferred income 406,567 Non-controlling interests in subsidiaries (Note 19) Shareholders' equity (Note 20) Capital: - Domiciled in Brazil 58,361,528 - Domiciled overseas 738,472 Capital reserves 11,441 Profit reserves 47,620,614 Asset valuation adjustments 515,972 Treasury shares (Note 20d) (440,514) Total The accompanying Notes are an integral part of these Financial Statements. 6 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Income of the Prudential Conglomerate on June 30 – In thousands of Reais Revenue from financial intermediation Loans (Note 8j) 37,650,145 Leasing (Note 8j) 995,021 Operations with securities (Note 6h) 22,631,430 Income from derivative financial instruments (Note 6h) 813,640 Foreign exchange operations (Note 9a) 1,197,531 Reserve requirement (Note 7b) 2,683,447 Sale or transfer of financial assets (6,697) Expenses from financial intermediation Retail and professional market funding (Note 14d) 32,270,669 Borrowing and on-lending (Note 15c) 2,837,408 Leasing (Note 8j) 850,335 Allowance for loan losses (Notes 3g, 8g and 8h) 14,790,156 Gross income from financial intermediation Other operating income (expenses) Fee and commission income (Note 21) 11,653,990 Other fee and commission income 7,935,901 Income from banking fees 3,718,089 Payroll and related benefits (Note 22) (8,729,274) Other administrative expenses (Note 23) (10,568,598) Tax expenses (Note 24) (2,320,263) Equity in the earnings (losses) of Affiliates and Subsidiaries (Note 11) 4,174,776 Other operating income (Note 25) 6,179,795 Other operating expenses (Note 26) (7,161,778) Operating income Non-operating income (loss) (Note 27) Income before income tax and social contribution and non-controlling interests Income tax and social contribution (Notes 31a and 31b) Non-controlling interests in subsidiaries Net income The accompanying Notes are an integral part of these Financial Statements. Bradesco 7 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Changes in Shareholders’ Equity – In thousands of Reais Events Capital Capital reserves Profit reserves Asset valuation adjustments Treasury shares Retained earnings Total Paid in Capital Share premium Legal Statutory Bradesco Subsidiaries Balance on January 1st, 2017 - Capital increase with reserves 8,000,000 - - (8,000,000) - Asset valuation adjustments - 766,716 426,372 - - 1,193,088 Net income - 7,982,170 7,982,170 Allocations: - Reserves - - 399,109 4,772,903 - - - (5,172,012) - - Interest on Shareholders’ Equity Paid and/or provisioned - (2,810,158) (2,810,158) Balance on June 30, 2017 - The accompanying Notes are an integral part of these Financial Statements. 8 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Added Value of the Prudential Conglomerate on June 30 – In thousands of Reais Description % 1 – Revenue 1.1) Financial intermediation 1.2) Fees and commissions 1.3) Allowance for loan losses 1.4) Others (Includes private social investments (Note 32c)) 2 – Financial intermediation expenses 3 – Inputs acquired from third-parties Outsourced services (2,081,568) (10.2) Data processing (1,036,592) (5.1) Communication (779,067) (3.8) Asset maintenance (554,354) (2.7) Financial system services (506,509) (2.5) Security and surveillance (416,863) (2.0) Transport (375,843) (1.8) Material, water, electricity and gas (324,511) (1.6) Advertising and marketing (288,524) (1.4) Travel (84,944) (0.4) Others (Includes private social investments (Note 32c)) (412,986) (2.0) 4 – Gross value added (1-2-3) 5 – Depreciation and amortization 6 – Net value added produced by the entity (4-5) 7 – Value added received through transfer Equity in the earnings (losses) of unconsolidated and jointly controlled companies 4,174,776 20.5 8 – Value added to distribute (6+7) 9 – Value added distributed 9.1) Personnel Salaries 4,031,983 19.8 Benefits 2,007,521 9.9 Government Severance Indemnity Fund for Employees (FGTS) 447,396 2.2 Other 1,200,426 5.9 9.2) Tax, fees and contributions Federal 3,124,725 15.3 State 5,139 - Municipal 402,171 2.0 9.3) Remuneration for providers of capital Rental 825,306 4.1 Asset leasing 348,989 1.7 9.4) Value distributed to shareholders Interest on Shareholders’ Equity Dividends paid and/or provisioned 2,810,158 13.8 Retained earnings 5,172,012 25.4 Non-controlling interests in retained earnings 1,364 - The accompanying Notes are an integral part of these Financial Statements. Bradesco 9 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Cash Flow of the Prudential Conglomerate on June 30 – In thousands of Reais Cash flow from operating activities: Income before income tax and social contribution and non-controlling interests Adjustments to net income before income tax and social contribution Effect of Changes in Exchange Rates in Cash and Cash equivalents (349,403) Allowance for loan losses 14,790,156 Depreciation and amortization 2,538,858 Impairment losses of financial assets 833,283 Expenses with civil, labor and tax provisions 1,142,230 Equity in the earnings (losses) of Aff iliates and Subsidiaries (4,174,776) (Gain)/loss on sale of fixed assets 16,440 (Gain)/loss on sale of foreclosed assets 246,582 Foreign exchange variation of assets and liabilities overseas/Other 1,088,910 Net income before taxes after adjustments (Increase)/Decrease in interbank investments 1,865,412 (Increase)/Decrease in trading securities and derivative financial instruments (2,947,966) (Increase)/Decrease in interbank and interdepartmental accounts (2,142,507) (Increase)/Decrease in loan and leasing (1,291,145) (Increase)/Decrease in other receivables and other assets (2,499,477) (Increase)/Decrease in reserve requirement - Central Bank (9,435,726) Increase/(Decrease) in deposits 26,214,926 Increase/(Decrease) in securities sold under agreements to repurchase (1,269,903) Increase/(Decrease) in funds from issuance of securities (18,579,343) Increase/(Decrease) in borrowings and on-lending (1,657,775) Increase/(Decrease) in other liabilities (2,493,073) Increase/(Decrease) in deferred income (45,519) Income tax and social contribution paid (2,791,383) Net cash provided by/(used in) operating activities Cash flow from investing activities: (Increase)/Decrease in held-to-maturity securities 510,345 Sale of/maturity of and interest on available-for-sale securities 57,511,609 Proceeds from sale of foreclosed assets 333,127 Sale of premises and equipment 758,789 Purchases of available-for-sale securities (59,011,665) Investment acquisitions (2,001,400) Purchase of premises and equipment (790,870) Intangible asset acquisitions (760,957) Dividends and interest on shareholders’ equity received 209,421 Net cash provided by/(used in) investing activities Cash flow from financing activities: Increase/(decrease) in subordinated debts 1,062,239 Interest on Shareholders’ Equity Paid (4,720,677) Non-controlling interest (313) Net cash provided by/(used in) financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents - at the beginning of the period 181,119,377 Effect of Changes in Exchange Rates in Cash and Cash equivalents 349,403 Cash and cash equivalents - at the end of the period 181,780,587 Net increase/(decrease) in cash and cash equivalents The accompanying Notes are an integral part of these Financial Statements. 10 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Notes to Financial Statements of the Prudential Conglomerateare as follows: Page 1) OPERATIONS 12 2) PRESENTATION OF THE FINANCIAL STATEMENTS 12 3) SIGNIFICANT ACCOUNTING PRACTICES 14 4) CASH AND CASH EQUIVALENTS 19 5) INTERBANK INVESTMENTS 20 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS 21 7) INTERBANK ACCOUNTS – RESERVE REQUIREMENT 30 8) LOANS 31 9) OTHER RECEIVABLES 41 OTHER ASSETS 42 INVESTMENTS 44 PREMISES AND EQUIPMENT AND LEASED ASSETS 45 INTANGIBLE ASSETS 45 DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES 46 BORROWING AND ON-LENDING 48 PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL OBLIGATIONS – TAX AND SOCIAL SECURITY 49 SUBORDINATED DEBT 53 OTHER LIABILITIES 54 NON-CONTROLLING INTERESTS IN SUBSIDIARIES 55 SHAREHOLDERS’ EQUITY (PARENT COMPANY) 55 FEE AND COMMISSION INCOME 56 PAYROLL AND RELATED BENEFITS 57 OTHER ADMINISTRATIVE EXPENSES 57 TAX EXPENSES 57 OTHER OPERATING INCOME 58 OTHER OPERATING EXPENSES 58 NON-OPERATING INCOME (LOSS) 58 RELATED-PARTY TRANSACTIONS 59 FINANCIAL INSTRUMENTS 61 EMPLOYEE BENEFITS 63 INCOME TAX AND SOCIAL CONTRIBUTION 64 OTHER INFORMATION 66 Bradesco 11 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 1) OPERATIONS Banco Bradesco S.A. (Bradesco) is a private-sector publicly traded company and universal bank that, through its commercial, foreign exchange, consumer financing and housing loan portfolios, carries out all the types of banking activities for which it has authorization. The Bank is involved in a number of other activities, either directly or indirectly, through its subsidiaries, specifically leasing, investment banking, brokerage, consortium management, credit cards, real estate projects, insurance, pension plans and capitalization bonds. All these activities are undertaken by the various companies in the Bradesco Organization (Organization), working together in an integrated manner in the market. 2) PRESENTATION OF THE FINANCIAL STATEMENTS The Financial Statements of the Prudential Conglomerate were prepared to comply with the requirements of Resolution No. 4,280/13 of the National Monetary Council (CMN) and additional rules of the Brazilian Central Bank (Bacen). Thus, specific requirements were applied when consolidating the financial statements of Bradesco, its foreign branches, subsidiaries and investment funds, as requested by Resolution No. 4,280/13. These requirements are not necessarily the same as those established by corporate law. For the preparation of these consolidated financial statements, equity interests, balances of balance sheet accounts, revenues, expenses and unrealized gains were eliminated and net income and shareholders’ equity attributable to the non-controlling shareholders were accounted for in a separate line. Investments in companies in which shareholding control is shared with other shareholders are accounted for using the equity method. Goodwill on acquisitions of investments in subsidiaries / affiliates and jointly controlled companies is presented in investments and intangible assets (Note 13a). Bradesco opted for the provision in Article 5 of CMN Resolution No. 4,517/16, which affirms that, as for January 1, 2017, equity holdings in jointly controlled companies must be accounted for using the equity method of accounting and no longer using the proportional consolidation method. In addition, paragraph 2 of Article 5 of said Resolution does not require comparable information for companies that changed their accounting policies as a consequence of these dispositions. Then, consolidated financial statements of the prudential conglomerate are not comparable with previous periods. The financial statements include estimates and assumptions, such as: the calculation of estimated loan losses; fair value estimates of certain financial instruments; civil, tax and labor provisions; impairment losses of securities classified as available-for-sale and held-to-maturity securities and non-financial assets; and the determination of the useful life of specific assets. Actual results may differ from those based on estimates and assumptions. Bradesco’s financial statements of the Prudential Conglomerate were approved by the Board of Executive Officers on august 28, 2017. Below are the significant directly and indirectly owned companies and investment funds included in the financial statements of the Prudential Conglomerate: On June 30 Activity Equity interest Financial Institutions Ágora Corretora de Títulos e Valores Mobiliários S.A. Brokerage 100.00% Banco Alvorada S.A. Banking 99.99% Banco Boavista Interatlântico S.A. Banking 100.00% Banco Bradescard S.A. Cards 100.00% Banco Bradesco Argentina S.A. Banking 99.99% Banco Bradesco BBI S.A. Investment bank 99.81% Banco Bradesco BERJ S.A. Banking 100.00% Banco Bradesco Cartões S.A. Cards 100.00% Banco Bradesco Europa S.A. Banking 100.00% 12 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On June 30 Activity Equity interest Banco Bradesco Financiamentos S.A. Banking 100.00% Banco Bradesco S.A. New York Branch Banking 100.00% Banco Bradesco S.A. Grand Cayman Branch (1) Banking 100.00% Banco Losango S.A. Banking 100.00% Bradesco Kirton Corretora de Títulos e Valores Mobiliários S.A. Brokerage 99.97% Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00% Bradesco S.A. Corretora de Títulos e Valores Mobiliários Brokerage 100.00% Bradesco Securities Hong Kong Brokerage 100.00% Bradesco Securities, Inc. Brokerage 100.00% Bradesco Securities, UK. Brokerage 100.00% Bradescard México, Sociedad de Responsabilidad Limitada Cards 100.00% BRAM - Bradesco Asset Management S.A. DTVM Asset management 100.00% BEC - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% BEM - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% BMC Asset Management - DTVM Ltda. Asset management 100.00% Everest Leasing S.A. Arrendamento Mercantil Leasing 100.00% Kirton Bank Brasil S.A. Banking 100.00% Nova Marília Administração de Bens Móveis e Imóveis Ltda. Asset management 100.00% Serel Participações em Imóveis S.A. (2) Asset management 100.00% Tibre Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% Consortium Management Bradesco Administradora de Consórcios Ltda. Consortium management 100.00% Payment Institutions Alvorada Administradora de Cartões Ltda. Services 100.00% Bankpar Consultoria e Serviços Ltda. Services 100.00% Cidade Capital Markets Limited Banking 100.00% Tempo Serviços Ltda. Services 100.00% Securitization Companies Alvorada Cia. Securitizadora de Créditos Financeiros Credit acquisition 100.00% Alvorada Serviços e Negócios Ltda. Credit acquisition 100.00% BCN - Consultoria, Adm. Bens, Serv. e Publicidade Ltda. Credit acquisition 100.00% Cia. Securitizadora de Créditos Financeiros Rubi Credit acquisition 100.00% Promosec Cia. Securitizadora de Créditos Credit acquisition 100.00% Investment Funds (3) Alpha FI Mult. Cred. Priv. Inv. no Exterior Investment Fund 100.00% Bradesco F.I.C.F.I. R.F. DI Galáxia Investment Fund 100.00% Bradesco FI Mult. Cred. Priv. Inv. Exterior Andromeda Investment Fund 100.00% Bradesco FI Mult. Cred. Priv. Inv. Exterior Pioneiro Investment Fund 100.00% Bradesco FI Referenciado DI Performance Investment Fund 100.00% Bradesco FI Referenciado DI União Investment Fund 99.66% FI Mult. Inv. no Exterior Tellus Investment Fund 100.00% FIP Mult. Plus Investment Fund 100.00% FI RF DI GJ Investment Fund 100.00% FII - FI RF Cred. Privado Investment Fund 100.00% (1) The special purpose entity International Diversified Payment Rights Company is being consolidated. The company is part of a structure set up for the securitization of the future flow of payment orders received overseas; (2) In accordance with CMN Resolution No. 4,280/13, it is now consolidated; and (3) The investment funds in which Bradesco assumes or substantially retains the risks and benefits were consolidated. Bradesco 13 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 3) SIGNIFICANT ACCOUNTING PRACTICES a) Functional and presentation currencies Financial statements of Prudential Conglomerate are presented in Brazilian reais, which is also Bradesco’s functional currency. Foreign branches and subsidiaries are mainly a continuation of activities in Brazil, and, therefore, assets, liabilities and profit or loss are translated into Brazilian reais using the appropriate currency exchange rate, to comply with accounting practices adopted in Brazil. Foreign currency translation gains and losses arising are recognized in the period’s statement of income in the lines “Derivative Financial Instruments” and “Borrowing and On-lending”. b) Income and expense recognition Income and expenses are recognized on an accrual basis in order to determine the net income for the period to which they relate, regardless of when the funds are received or paid. Fixed rate contracts are recognized at their redemption value with the income or expense relating to future periods being recognized as a deduction from the corresponding asset or liability. Finance income and costs are recognized daily on a pro-rata basis and calculated using the compounding method, except when they relate to discounted notes or to foreign transactions, which are calculated using the straight-line method. Floating rate and foreign-currency-indexed contracts are adjusted for interest and foreign exchange rates applicable at the reporting date. c) Cash and cash equivalents Cash and cash equivalents include: funds available in currency, investments in gold, securities sold under agreements to repurchase and interest-earning deposits in other banks, maturing in 90 days or less, from the time of the acquisition, which are exposed to insignificant risk of change in fair value. These funds are used by Bradesco to manage its short-term commitments. Cash and cash equivalents detailed balances are presented in Note 4. d) Interbank investments Unrestricted repurchase and reverse repurchase agreements are stated at their fair value. All other interbank investments are stated at cost, plus income earned up to the end of the reporting period, net of any devaluation allowance, if applicable. The breakdown, terms and proceeds relating to interbank investments are presented in Note 5. e) Securities – Classification · Trading securities – securities acquired for the purpose of being actively and frequently traded. They are recognized at cost, plus income earned and adjusted to fair value with changes recognized in the Statement of Income for the period; · Available-for-sale securities – securities that are not specifically intended for trading purposes or to be held to maturity. They are recognized at cost, plus income earned, which is recognized in profit or loss in the period and adjusted to fair value with changes recognized in shareholders’ equity, net of tax, which will be transferred to the Statement of Income only when effectively realized; and · Held-to-maturity securities – securities for which there is positive intent and financial capacity to hold to maturity. They are recognized at cost, plus income earned recognized in the Statement of Income for the period. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value. Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. If market prices are not available, fair values are based on traders’ quotations, pricing models, discounted cash flows or similar techniques to determine the fair value and may require judgment or significant estimates by Management. 14 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Classification, breakdown and segmentation of securities are presented in Note 6 (a to c). f) Derivative financial instruments (assets and liabilities) Derivative instruments are classified based on the objective for which the underlying instrument was acquired at the date of purchase, taking into consideration its use for possible hedging purposes. Operations involving derivative financial instruments are designed to meet the Bank’s own needs in order to manage overall exposure, as well as to meet customer requests to manage their positions. The gains or losses are recognized in the statement of income or shareholders’ equity. Derivative financial instruments used to mitigate risk deriving from exposure to variations in the fair value of financial assets and liabilities are designated as hedges when they meet the criteria for hedge accounting and are classified according to their nature: · Market risk hedge: the gains and losses, realized or not, of the financial instruments classified in this category as well as the financial assets and liabilities, that are the object of the hedge, are recognized in the Statement of Income; and · Cash flow hedge: the effective portion of valuation or devaluation of the financial instruments classified in this category is recognized, net of taxes, in a specific account in shareholders’ equity. The ineffective portion of the hedge is recognized directly in the Statement of Income. A breakdown of amounts included as derivative financial instruments, in the statement of financial position and off-balance-sheet accounts, is disclosed in Note 6 (d to g). g) Loans and leasing, advances on foreign exchange contracts, other receivables with credit characteristics and allowance for loan losses Loans and leasing, advances on foreign exchange contracts and other receivables with credit characteristics are classified by risk level, based on: (i) the parameters established by CMN Resolution No. 2,682/99, which requires risk ratings to have nine levels, from “AA” (minimum risk) to “H” (maximum risk); and (ii) Management’s assessment of the risk level. This assessment, which is carried out regularly, considers current economic conditions and past experience with loan losses, as well as specific and general risks relating to operations, debtors and guarantors. Moreover, the days-past-due is also considered in the rating of customer risk as per CMN Resolution No. 2,682/99, as follows: Past-due period (1) Customer rating ● from 15 to 30 days B ● from 31 to 60 days C ● from 61 to 90 days D ● from 91 to 120 days E ● from 121 to 150 days F ● from 151 to 180 days G ● more than 180 days H For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution No. 2,682/99. Interest and inflation adjustments on past-due transactions are only recognized in the Statement of Income up to the 60 th day that they are past due. H-rated past-due transactions remain at this level for six months, after which they are written-off against the existing allowance and controlled in off-balance-sheet accounts for at least five years. Renegotiated operations are maintained at least at the same rating in which they were classified. Bradesco 15 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Renegotiations already written-off against the allowance and that were recognized in off-balance-sheet accounts, are rated as level “H” and any possible gains derived from their renegotiation are recognized only when they are effectively received. When there is a significant repayment on the operation or when new material facts justify a change in the level of risk, the loan may be reclassified to a lower risk category. The estimated allowance for loan losses is calculated to sufficiently cover probable losses, according to CMN and Bacen standards and instructions, together with Management’s assessment of the credit risk. Type, values, terms, levels of risk, concentration, economic sector of client’s activity, renegotiation and income from loans, as well as the breakdown of expenses and statement of financial position accounts for the allowance for loan losses are presented in Note 8. Leasing The portfolio of leasing operations consists of contracts firmed with the support of Decree No. 140/84, of the Ministry of Finance, which contains clauses of: (a) non-cancellation; (b) purchase option; and (c) post-fixed or fixed restatement and are accounted for in accordance with the standards established by Bacen, as follows: I- Leases receivable Reflect the balance of installments receivable, restated according to the indexes and criteria established by contractual agreement. II- Unearned income from leasing and Guaranteed Residual Value (GRV) Recorded at the contractual amount, conversely to adjusted accounts of unearned revenues from leasing and Residual value to balance, both submitted through negotiated conditions. The GRV received in advance is recorded in Other Liabilities – Creditors by Anticipation of the Residual Value until the date of contractual termination. The adjustment at present value of the lease payments and the GRV receivable from the financial leasing operations is recognized as excessive/insufficient depreciation on leased assets, in order to reconcile the accounting practices. In operations whose delays are equal to or greater than 60 days, the appropriation to the result occurs upon receipt of contractual installments, in accordance with CMN Resolution No. 2,682/99. III- Leased fixed assets It is recorded at acquisition cost, minus the accrued depreciations. The depreciation is calculated using the linear method, with the benefit of a 30% reduction in the normal life cycle of the asset, provisioned in the current legislation. The main annual rates of depreciation used, as base for this reduction, are the following: vehicles and the like, 20%; furniture and utensils, 10%; machinery and equipment, 10%; and other assets, 10% and 20%. IV- Losses on leases The losses recorded in the sale of leased assets are deferred and amortized over the remaining normal life cycle of assets, and are shown along with the Leased Fixed Assets (Note 8k). V- Excessive (insufficient) depreciation The accounting records of leasing operations are maintained as legal requirements, specific for this type of operation. The procedures adopted and summarized in items "II" to "IV" above differ from the accounting practices provisioned in Brazilian corporate law, especially concerning the regime of competence in the record of revenues and expenses related to lease contracts. As a result, in accordance with Bacen Circular No. 1,429/89, the present value of outstanding leasing installments was calculated, using the internal rate of return of each contract, recording a leasing revenue or expenditure, conversely to the entries of excessive or insufficient depreciation, respectively, recorded in Permanent Assets, with the objective of adapting the leasing operations to the regime of competence (Note 8k). 16 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate h) Income tax and social contribution (assets and liabilities) Deferred tax assets, calculated on income tax losses, social contribution losses and temporary differences, are recognized in “Other Receivables - Sundry” and the deferred tax liabilities on tax differences in leasing depreciation (applicable only for income tax), fair value adjustments on securities, inflation adjustment of judicial deposits, among others, are recognized in “Other Liabilities - Tax and Social Security”, in which for the differences in leasing depreciation only the income tax rate is applied. Deferred tax assets on temporary differences are realized when the difference between the accounting treatment and the income tax treatment reverses. Deferred tax assets on income tax and social contribution losses are realizable when taxable income is generated, up to the 30% limit of the taxable profit for the period. Deferred tax assets are recognized based on current expectations of realization considering technical studies and analyses carried out by Management. The provision for income tax is calculated at 15% of taxable income plus a 10% surcharge. For financial companies, for companies considered as such and for the insurance industry, the social contribution on the profit was calculated until August 2015, considering the rate of 15%. For the period between September 2015 and December 2018, the rate was changed to 20%, according to Law No. 13,169/15 and the rate will be 15% again as from January 2019. For the other companies, the social contribution is calculated considering the rate of 9%. Due to the amendment of the rate, Organization recognized, in September 2015, an incremental amount to the deferred tax of social contribution, considering the annual expectations of realization and their respective rates in force in each period, according to the technical study produced. Provisions were recognized for other income tax and social contribution in accordance with specific applicable legislation. The breakdown of income tax and social contribution, showing the calculations, the origin and expected use of deferred tax assets, as well as unrecognized deferred tax assets, is presented in Note 31. i) Prepaid expenses Prepaid expenses consist of funds already disbursed for future benefits or services, which are recognized in the profit or loss on an accrual basis. Incurred costs relating to assets that will generate revenue in subsequent periods are recognized in the Statement of Income according to the terms and the amount of expected benefits and directly recognized in the Statement of Income when the corresponding assets or rights are no longer part of the institution’s assets or when future benefits are no longer expected. In the case of the remuneration paid for the origination of credit operations or leasing to the banking correspondents related to credit operations originated during 2015 and 2016, Bradesco opted to recognize part of the total value of compensation, pursuant to the provisions of Bacen Circular No. 3,738/14. As of 2017, the remuneration mentioned is fully recognized as an expense. Prepaid expenses are shown in detail in Note 10b. j) Investments Investments in unconsolidated and jointly controlled companies, where Bradesco has significant influence over the investee or holds at least 20% of the voting rights, are accounted for using the equity method. Tax incentives and other investments are stated at cost, less allowance for losses/impairment, where applicable. Bradesco 17 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Subsidiaries are consolidated – the composition of the main companies are disclosed in Note 2. The composition of unconsolidated and jointly controlled companies, as well as other investments, are disclosed in Note 11. k) Premises and equipment Relates to the tangible assets used by the Bank in its activities, including those resulting from transactions that transfer risks, benefits and control of the assets to the Bank. Premises and equipment are stated at acquisition cost, net of accumulated depreciation, calculated by the straight-line method based on the assets’ estimated economic useful life, using the following rates: real estate – 4% per annum; installations, furniture, equipment for use, security systems and communications – 10% per annum; transport systems – 20% per annum; and data processing systems – 20% to 40% per annum, and adjusted for impairment, when applicable. The breakdown of asset costs and their corresponding depreciation, as well as the unrecognized surplus value for real estate and the fixed asset ratios, are disclosed in Note 12. l) Intangible assets Relates to the right over intangible assets used by the Bank in its activities. Intangible assets comprise: · Future profitability/acquired client portfolio and acquisition of right to provide banking services: they are recognized and amortized over the period in which the asset will directly and indirectly contribute to future cash flows and adjusted for impairment, where applicable; and · Software: stated at cost less amortization calculated on a straight-line basis over the estimated useful life (20% p.a.), from the date it is available for use and adjusted for impairment, where applicable. Internal software development costs are recognized as an intangible asset when it is possible to show the intent and ability to complete and use the software, as well as to reliably measure costs directly attributable to the intangible asset. These costs are amortized during the software’s estimated useful life, considering the expected future economic benefits. Intangible assets and the movement in these balances by class are presented in Note 13. m) Impairment Financial and non-financial assets are tested for impairment. Objective evidence of impairment may comprise the non-payment or payment delay by the debtor, possible bankruptcy process or the significant or extended decline in an asset value. An impairment loss of a financial or non-financial asset is recognized in the profit or loss for the period if the carrying amount of an asset or cash-generating unit exceeds its recoverable value. Impairment losses are presented in Notes 6c(6) and 6g. n) Securities sold under agreements to repurchase These are recognized at the value of the liabilities and include, when applicable, related charges up to the end of the reporting period, calculated on a daily pro-rata basis. A breakdown of the contracts recognized in deposits and securities sold under agreements to repurchase, as well as terms and amounts recognized in the statement of financial position and statement of income, is presented in Note 14. 18 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate o) Provisions, contingent assets and liabilities and legal obligations – tax and social security Provisions, contingent assets and liabilities, and legal obligations, as defined below, are recognized, measured and disclosed in accordance with the criteria set out in CPC 25, approved by CMN Resolution No.3,823/09 and CVM Resolution No.594/09: · Contingent Assets: these are not recognized in the financial statements, except to the extent that there are real guarantees or favorable judicial decisions, to which no further appeals are applicable, and it is considered virtually certain that cash inflows will flow to Bradesco. Contingent assets with a chance of probable success are disclosed in the notes to the financial statements; · Provisions: these are recognized taking into consideration the opinion of legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts, whenever an entity has a present obligation (legal or constructive) as a result of a past even, it is probable that an outflow of resources will be required to settle the obligation and when the amount can be reliably measured; · Contingent Liabilities: according to CPC 25, the term “contingent” is used for liabilities that are not recognized because their existence will only be confirmed by the occurrence of one or more uncertain future events beyond Management’s control. Contingent liabilities do not meet the criteria for recognition because they are considered as possible losses should only be disclosed in the notes when relevant. Obligations deemed remote are not recognized as a provision nor disclosed; and · Legal Obligations – Provision for Tax Risks: results from judicial proceedings, which contest the applicability of tax laws on the grounds of legality or constitutionality, which, regardless of the assessment of the probability of success, are fully provided for in the financial statements. Details on lawsuits, as well as segregation and changes in amounts recognized, by type, are presented in Note 16. p) Other assets and liabilities Assets are stated at their realizable amounts, including, when applicable, related income and inflation and exchange variations (on a daily prorated basis), less provision for losses, when deemed appropriate. Liabilities include known or measurable amounts, including related charges and inflation and exchange variations (on a daily prorated basis). q) Subsequent events These refer to events occurring between the reporting date and the date the financial statements are authorized to be issued. They comprise the following: · Events resulting in adjustments: events relating to conditions already existing at the end of the reporting period; and · Events not resulting in adjustments: events relating to conditions not existing at the end of the reporting period. Subsequent events, if any, are described in Note 32. 4) CASH AND CASH EQUIVALENTS On June 30 - R$ thousand Cash and due from banks in domestic currency 9,437,231 Cash and due from banks in foreign currency 3,829,774 Investments in gold 193 Total cash and due from banks Interbank investments (1) 168,513,389 Total cash and cash equivalents It refers to operations that mature in 90 days or less from the date they were effectively invested and with insignificant risk of change in fair value Bradesco 19 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 5) INTERBANK INVESTMENTS a) Breakdown and maturity On June 30 - R$ thousand 1 to 30 31 to 180 181 to 360 More than 360 days days days days Securities purchased under agreements to resell: Own portfolio position - - - ● Financial treasury bills 6,956,328 - - - 6,956,328 ● National treasury notes 11,662,272 - - - 11,662,272 ● National treasury bills 5,716,014 - - - 5,716,014 ● Other 43,093 - - - 43,093 Funded position - - ● National treasury notes 56,017,547 881,724 - - 56,899,271 ● Financial treasury bills 58,174,544 - - - 58,174,544 ● National treasury bills 29,232,306 50,051 - - 29,282,357 Short position - - ● National treasury bills 1,400,541 877,863 - - 2,278,404 Subtotal - - Interest-earning deposits in other banks: ● Interest-earning deposits in other banks: 2,495,317 1,725,520 947,177 1,128,277 6,296,291 ● Provision for losses (155) (4,316) (8,360) - (12,831) Subtotal Total in 2017 % b) Income from interbank investments Classified in the statement of income as income from operations with securities. Accrued on June 30 - R$ thousand Income from investments in purchase and sale commitments: • Own portfolio position 265,245 • Funded position 9,476,507 • Short position 358,857 Subtotal Income from interest-earning deposits in other banks Total (Note 6g) 20 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS Information on securities and derivative financial instruments is as follows: a) Summary of the consolidated classification of securities by operating segment and issuer On June 30 - R$ thousand % Trading securities - Government securities 29,887,721 13.5 - Corporate securities 9,219,480 4.2 - Derivative financial instruments (1) (5) 15,024,480 6.7 Available-for-sale securities - Government securities 96,630,216 43.5 - Corporate securities 59,048,751 26.6 Held-to-maturity securities (2) - Government securities 29,038 - - Corporate securities 12,233,203 5.5 Total - Government securities 126,546,975 57.0 - Corporate securities 95,525,914 43.0 Total Bradesco 21 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Consolidated classification by category, maturity and operating segment I) Trading securities Securities On June 30 - R$ thousand 1 to 30 31 to 180 181 to 360 More than 360 Fair/book value (3) (4) Amortized cost Fair Value Adjustment days days days days Financial treasury bills - 318,749 1,674,359 12,827,095 14,820,203 14,821,284 (1,081) National treasury notes 799 - 117,969 6,634,952 6,753,720 6,606,927 146,793 Financial bills 655,172 1,291,260 184,354 567,248 2,698,034 2,689,430 8,604 Debentures 21,453 179,920 359 1,639,770 1,841,502 2,083,722 (242,220) National treasury bills 89,428 21,788 101,514 7,762,693 7,975,423 7,956,875 18,548 Derivative financial instruments (1) (5) 14,707,535 138,868 87,259 90,818 15,024,480 21,473,803 (6,449,323) Other 2,666,534 434,058 219,376 1,698,351 5,018,319 5,071,347 (53,028) Total Derivative financial instruments (liabilities) (5) 22 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Available-for-sale securities Securities (6) On June 30 - R$ thousand Fair/book value (3) (4) Amortized cost Fair Value Adjustment 1 to 30 31 to 180 181 to 360 More than 360 days days days days National treasury bills 1,018,605 427,492 18,789,162 61,642,123 81,877,382 80,434,870 1,442,512 Debentures 406,283 650,283 1,106,830 35,967,016 38,130,412 38,920,085 (789,673) National treasury notes - - - 10,306,348 10,306,348 9,933,627 372,721 Foreign corporate securities 181,871 51,163 625,264 10,264,465 11,122,763 11,332,816 (210,053) Shares 6,648,800 - - - 6,648,800 7,382,305 (733,505) Certificates of real estate receivables 29,180 - - 1,038,923 1,068,103 1,107,459 (39,356) Brazilian foreign debt notes 11,897 - 1,501 572,586 585,984 567,229 18,755 Financial treasury bills - 12,150 111,127 2,138,579 2,261,856 2,261,345 511 Other 1,433,278 1,247,177 767,550 229,314 3,677,319 3,653,009 24,310 Subtotal Hedge - cash flow (Note 6f) - 21,282 Securities reclassified to “Held-to-maturity securities” - (307,494) Total III) Held-to-maturity securities Securities (2) On June 30 - R$ thousand 1 to 30 31 to 180 181 to 360 More than 360 Amortized cost (3) Fair value (4) Gain (loss) not accounted for days days days days Certificates of real estate receivables - 5,601 5,021 12,222,581 12,233,203 11,726,479 (506,724) Other - - - 29,038 29,038 29,216 178 Total - Bradesco 23 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Breakdown of the portfolios by financial statement classification Securities On June 30 - R$ thousand 1 to 30 31 to 180 181 to 360 More than 360 2017 (3) (4) days days days days Own portfolio Fixed income securities ● National treasury notes 799 - 112,139 10,938,968 11,051,906 ● Financial treasury bills - 262,894 1,205,170 11,743,154 13,211,218 ● National treasury bills 1,108,034 430,424 1,960,167 25,676,765 29,175,390 ● Debentures 427,736 830,202 1,107,189 37,606,786 39,971,913 ● Financial bills 655,172 1,291,260 184,354 567,248 2,698,034 ● Certificates of real estate receivables 29,180 5,601 5,021 13,295,260 13,335,062 ● Foreign corporate securities 938,482 131,182 135,711 6,731,473 7,936,848 ● Brazilian foreign debt securities 12,113 - 3,275 592,938 608,326 ● Bank deposit certificates 67,883 347,362 9 - 415,254 ● Other 2,402,715 1,247,253 905,155 1,309,990 5,865,113 Equity securities - - - ● Shares of listed companies 7,455,642 - - - 7,455,642 Restricted securities Subject to repurchase agreements ● National treasury bills - 4,781 14,172,772 35,066,915 49,244,468 ● Foreign corporate securities 55,878 6,606 569,541 4,064,446 4,696,471 ● National treasury notes - - 327 303,469 303,796 ● Financial treasury bills - - 80,605 176,154 256,759 ● Other - - - 3,575 3,575 Brazilian Central Bank - - ● National treasury bills - 14,075 69,524 - 83,599 Privatization rights - - - Guarantees provided ● National treasury notes - - 5,504 3,972,561 3,978,065 ● National treasury bills - - 2,688,213 1,877,721 4,565,934 ● Financial treasury bills - 68,001 499,710 2,776,963 3,344,674 ● Other 9,666 - - - 9,666 24 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Securities On June 30 - R$ thousand 1 to 30 31 to 180 181 to 360 More than 360 2017 (3) (4) days days days days Derivative financial instruments (1) (5) Securities subject to unrestricted repurchase agreements - - - ● National treasury bills - - - 6,783,414 6,783,414 ● National treasury notes - - - 1,734,684 1,734,684 ● Financial treasury bills - - - 272,081 272,081 Total % (1) Consistent with the criteria in Bacen Circular Letter No.3,068/01 and due to the characteristics of the securities, we are classifying the derivative financial instruments, except those considered as cash flow hedges in the category Trading Securities; (2) In compliance with Article 8 of Bacen Circular Letter No. 3,068/01, Bradesco declares that it has the financial capacity and intention to maintain held-to-maturity securities until their maturity dates; (3) The number of days to maturity was based on the contractual maturity of the instruments, regardless of their accounting classification; (4) The fair value of securities is determined based on the market price available at the end of the reporting period. If no market price quotation is available at the end of the reporting period, amounts are estimated based on the prices quoted by dealers, pricing models, quotation models or price quotations for instruments with similar characteristics. For investment funds, the original amortized cost reflects the fair value of the respective quotas; (5) Includes hedge for protection of assets and liabilities, denominated in or indexed to foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. For a better analysis of these items, consider the net exposure (Note 6d II); and (6) Includes, there were Impairment losses of financial assets in the amount of R$833,283 thousand, related to securities classified in the category "Available-for-Sale Securities". Bradesco 25 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Derivative financial instruments Bradesco carries out transactions involving derivative financial instruments, which are recognized in the statement of financial position or in off-balance-sheet accounts, to meet its own needs in managing its global exposure, as well as to meet its customer’s requests, in order to manage their exposure. These operations involve a range of derivatives, including interest rate swaps, currency swaps, futures and options. Bradesco’s risk management policy is based on the utilization of derivative financial instruments mainly to mitigate the risks from operations carried out by the Bank and its subsidiaries. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value. Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. Should market prices not be available, fair values are based on dealer quotations, pricing models, discounted cash flows or similar techniques for which the determination of fair value may require judgment or significant estimates by Management. Quoted market prices are used to determine the fair value of derivative financial instruments. The fair value of swaps is determined by using discounted cash flow modeling techniques that use yield curves, reflecting adequate risk factors. The information to build yield curves is mainly obtained from Securities, Commodities and Futures Exchange (B3), and the domestic and international secondary market. These yield curves are used to determine the fair value of currency swaps, interest rate and other risk factor swaps. The fair value of forward and futures contracts is also determined based on market price quotations for derivatives traded on an exchange or using methodologies similar to those outlined for swaps. The fair values of credit derivative instruments are determined based on market price quotation or from specialized entities. The fair value of options is determined based on mathematical models, such as Black & Scholes, using yield curves, implied volatilities and the fair value of corresponding assets. Current market prices are used to calculate volatility. Derivative financial instruments in Brazil mainly refer to swaps and futures and are registered at B3. Operations involving forward contracts of interest rates, indexes and currencies are contracted by Management to hedge Bradesco’s overall exposures and to meet customer needs. Foreign derivative financial instruments refer to swap, forward, options, credit and futures operations and are mainly carried out at the stock exchanges in Chicago and New York, as well as the over-the-counter (OTC) markets. 26 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate I) Amount of derivative financial instruments recognized in off-balance-sheet accounts On June 30 - R$ thousand Reference value Net amount Futures contracts Purchase commitments: - - Interbank market 93,823,273 47,752,744 - Foreign currency 52,586,084 - - Other 49,606 - Sale commitments: - - Interbank market (1) 46,070,529 - - Foreign currency (2) 61,471,487 8,885,403 - Other 78,143 28,537 Option contracts Purchase commitments: - - Interbank market 11,885,179 10,554,362 - Foreign currency 11,222,031 1,583,692 - Other 116,614 - Sale commitments: - - Interbank market 1,330,817 - - Foreign currency 9,638,339 - - Other 8,705,499 8,588,885 Forward contracts Purchase commitments: - - Foreign currency 11,784,574 - - Other 513,387 13,868 Sale commitments: - - Foreign currency 15,754,634 3,970,060 - Other 499,519 - Swap contracts Assets (long position): - - Interbank market 7,936,976 5,611,958 - Fixed rate 51,922,671 21,065,185 - Foreign currency 12,440,983 - - IGPM 437,700 - - Other 889,072 - Liabilities (short position): - - Interbank market 2,325,018 - - Fixed rate 30,857,486 - - Foreign currency (2) 13,846,145 1,405,162 - IGPM 710,000 272,300 - Other 2,160,775 1,271,703 Derivatives include operations maturing in D+1. (1) Includes, cash flow hedges to protect CDI-related funding totaling R$4,603,132 thousand (Note 6f); and (2) Includes specific hedges to protect assets and liabilities, arising from foreign investments, totaling R$48,677,787 thousand. Bradesco 27 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Breakdown of derivative financial instruments (assets and liabilities) shown at original amortized cost and fair value On June 30 - R$ thousand Original amortized cost Mark-to-market adjustment Fair value Adjustment receivable - swaps (1) 19,749,295 (6,396,785) 13,352,510 Adjustment receivable - future 975 - 975 Receivable forward purchases 654,841 - 654,841 Receivable forward sales 626,747 - 626,747 Premiums on exercisable options 441,945 (52,538) 389,407 Total assets (A) Adjustment payables - swaps (8,528,256) (3,348,041) (11,876,297) Adjustment payables - future (1,880) - (1,880) Payable forward purchases (1,001,656) - (1,001,656) Payable forward sales/other (677,528) - (677,528) Premiums on written options (490,312) 22,300 (468,012) Total liabilities (B) Net Effect (A-B) Includes receivable adjustments relating to hedge of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. III) Futures, options, forward and swap contracts – (Reference Value) On June 30 - R$ thousand 1 to 90 91 to 180 181 to 360 More than 360 days days days days Futures contracts (1) 73,051,315 6,998,150 127,858,711 46,170,946 254,079,122 Option contracts 21,605,846 9,777,747 7,820,177 3,694,709 42,898,479 Forward contracts 16,738,216 5,522,309 4,178,617 2,112,972 28,552,114 Swap contracts (1) 5,200,967 12,779,541 7,637,459 97,908,859 123,526,826 Total in 2017 Includes contracts relating to hedges for the protection of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. IV) Types of margin offered in guarantee of derivative financial instruments, mainly futures contracts On June 30 - R$ thousand Government securities National treasury notes 4,614,789 National treasury bills 2,994,173 Total 28 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate V) Revenues and expenses, net Accrued on June 30 - R$ thousand Swap contracts (1) 276,690 Forward contracts (295,828) Option contracts (160,013) Futures contracts (1) 992,791 Total (Note 6g) (1) Includes the gain (loss) and the respective adjustment to the market capitalization of the hedge for protection of the assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments. VI) Reference values of derivative financial instruments, by trading location and counterparts On June 30 - R$ thousand B3 (stock exchange) 231,500,270 B3 (over-the-counter) 166,198,389 Overseas (stock exchange) (1) 44,100,246 Overseas (over-the-counter) (1) 7,257,636 Total Comprised of operations carried out on the Chicago and New York Stock Exchanges and over-the-counter markets. e) Credit Default Swaps (CDS) On June 30, 2017, Bradesco had credit default swaps (CDS) with the following characteristics: the risk received in credit swaps whose underlying assets are “debt securities issued by companies" in the amount of R$220,210 thousand and “bonds of the Brazilian public debt” in the amount of R$363,902 thousand and the risk transferred in credit swaps whose underlying assets are “derivatives of the Brazilian public debt”in the amount of R$(16,541) thousand, achieving a total net credit risk value of R$567,571 thousand, with an effect on the calculation of required shareholders’ equity of R$23,122 thousand. The contracts related to credit derivatives transactions described above are due in 2022. The mark-to-market of the protection rates that remunerates the counterparty that received the risk totaled R$(616) thousand. There were no credit events, as defined in the agreements, during the period. f) Cash flow hedge On June 30, 2017, Bradesco used cash flow hedges to protect the cash flow from receipts of interest on investments in securities, related to the risk of a variable interest rate of the DI, using DI Futures contracts in B3, amounting to R$16,383,339 thousand, having as object of hedge the securities backed in DI, to the sum of R$18,046,986 thousand, maturing in 2018, making the cash flow fixed in advance. The adjustment to fair value of these operations recognized in the shareholders’ equity was R$204,456 thousand, net of tax effects was R$122,674 thousand. On June 30, 2017, Bradesco constituted hedge accounting, with the aim of protecting its cash flows from payment of interest rates on funds, regarding the floating interest rate of DI, being traded DI Future contracts on B3 totaling R$4,603,132 thousand, having as object of hedge captures linked to DI, totaling R$4,594,907 thousand and maturities between 2018 and 2020, converting to fixed cash flows. The adjustment to fair value of these operations recognized in the shareholders’ equity was R$(28,839) thousand, net of tax effects was R$(17,303) thousand. The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter No.3,082/02 . Bradesco 29 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate g) Income from securities, insurance and derivative financial instruments Accrued on June 30 - R$ thousand Fixed income securities (1) 11,562,160 Interbank investments (Note 5b) 10,340,164 Equity securities 729,106 Subtotal Income from derivative financial instruments (Note 6d V) 813,640 Total Includes the losses through impairment of financial assets (primarily debentures) in the amount of R$833,283 thousand. 7) INTERBANK ACCOUNTS – RESERVE REQUIREMENT a) Reserve requirement On June 30 - R$ thousand Remuneration Compulsory deposit – demand deposits not remunerated 4,820,146 Compulsory deposit – savings deposits savings index 19,270,779 Compulsory deposit – time deposits Selic rate 38,155,072 Additional compulsory deposit – savings deposits Selic rate 5,226,260 Reserve requirement – SFH TR + interest rate 825,908 Total b) Revenue from reserve requirement Accrued on June 30 - R$ thousand Reserve requirement – Bacen (Compulsory deposit) 2,654,557 Reserve requirement – SFH 28,890 Total 30 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Consolidated Financial Statements 8) LOANS Information relating to loans, including advances on foreign exchange contracts, leasing and other receivables with credit characteristics is shown below: a) By type and maturity On June 30 - R$ thousand Performing loans 1 to 30 31 to 60 61 to 90 91 to 180 181 to 360 More than 360 Total in 2017 (A) % (5) days days days days days days Discounted trade receivables and loans (1) 18,357,443 11,966,859 9,202,609 19,142,073 25,566,463 67,205,519 151,440,966 36.0 Financing 4,164,908 3,221,427 3,455,867 12,418,686 17,325,073 87,021,571 127,607,532 30.4 Agricultural and agribusiness loans 2,389,711 1,406,708 972,500 3,773,231 3,977,710 9,130,009 21,649,869 5.2 Subtotal Leasing 120,222 109,226 105,470 279,925 457,111 1,083,851 2,155,805 0.5 Advances on foreign exchange contracts (2) 1,357,514 1,662,347 1,693,846 2,764,299 2,218,085 - 9,696,091 2.3 Subtotal Other receivables (3) 11,407,693 6,712,548 2,624,346 4,863,575 4,109,381 1,077,331 30,794,874 7.3 Total loans Sureties and guarantees (4) 4,554,023 1,639,721 1,545,815 6,406,379 13,138,864 46,459,066 73,743,868 17.6 Loan assignment - real estate receivables certificate 39,325 39,323 39,321 113,167 168,891 567,825 967,852 0.2 Acquisition of credit card receivables 729,278 400,819 212,049 227,290 69,574 - 1,639,010 0.4 Loans available for import (4) 60,264 92,711 99,772 37,071 9,309 - 299,127 0.1 Confirmed exports loans (4) 121 377 1,071 496 40,000 - 42,065 - Co-obligation from assignment of rural loan (4) - 88,696 88,696 - Total in 2017 Bradesco 31 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Consolidated Financial Statements On June 30 - R$ thousand Non-performing loans Past-due installments 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 540 days Total in 2017 (B) % (5) Discounted trade receivables and loans (1) 1,568,384 1,327,854 1,154,614 3,126,071 4,643,301 11,820,224 83.0 Financing 320,099 291,772 157,958 320,290 270,204 1,360,323 9.6 Agricultural and agribusiness loans 21,210 27,260 35,185 50,282 118,559 252,496 1.8 Subtotal Leasing 9,073 8,500 6,973 15,260 10,210 50,016 0.4 Advances on foreign exchange contracts (2) 24,531 4,129 218,991 18,370 2,298 268,319 1.9 Subtotal Other receivables (3) 6,219 198,818 136,215 34,725 96,985 472,962 3.3 Total in 2017 On June 30 - R$ thousand Non-performing loans Installments not yet due 1 to 30 31 to 60 61 to 90 91 to 180 days 181 to 360 More than 360 Total in 2017 (C) % (5) days days days days days days Discounted trade receivables and loans (1) 727,234 648,555 603,915 1,457,216 2,436,953 5,949,919 11,823,792 67.6 Financing 240,262 209,759 196,959 542,101 875,099 3,163,351 5,227,531 29.9 Agricultural and agribusiness loans 1,431 2,999 3,781 16,679 40,162 183,638 248,690 1.4 Subtotal Leasing 8,839 9,107 7,782 22,856 35,730 74,360 158,674 0.9 Subtotal Other receivables (3) 3,909 3,166 2,913 7,262 9,917 14,935 42,102 0.2 Total in 2017 32 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Consolidated Financial Statements On June 30 - R$ thousand Total Total in 2017 (A+B+C) % (5) Discounted trade receivables and loans (1) 175,084,982 38.8 Financing 134,195,386 29.7 Agricultural and agribusiness loans 22,151,055 4.9 Subtotal Leasing 2,364,495 0.5 Advances on foreign exchange contracts (2) (Note 9a) 9,964,410 2.2 Subtotal Other receivables (3) 31,309,938 6.9 Total loans Sureties and guarantees (4) 73,743,868 16.3 Loan assignment - real estate receivables certificate 967,852 0.2 Acquisition of credit card receivables 1,639,010 0.4 Loans available for import (4) 299,127 0.1 Confirmed exports loans (4) 42,065 - Co-obligation from assignment of rural loan (4) 88,696 - Total in 2017 (1) Including credit card loans and advances on credit card receivables of R$16,466 ,738 thousand; (2) Advances on foreign exchange contracts are classified as a deduction from “Other Liabilities”; (3) The item “Other Receivables” comprises receivables on sureties and guarantees honored, receivables on sale of assets, securities and credits receivable, income receivable from foreign exchange contracts and export contracts and credit card receivables (cash and installment purchases at merchants) totaling R$24,404 ,890 thousand; (4) Recognized in off-balance sheet accounts; and (5) Percentage of each type in relation to the total loan portfolio, including sureties and guarantee, loan assignment and acquisition of receivables. Bradesco 33 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Consolidated Financial Statements b) By type and levels of risk On June 30 - R$ thousand Levels of risk AA A B C D E F G H Total in 2017 % (1) Discounted trade receivables and loans 22,664,824 75,885,386 12,946,966 27,524,492 8,093,444 5,488,154 3,129,247 2,693,176 16,659,293 175,084,982 46.7 Financing 78,266,352 21,847,814 18,066,160 8,370,940 2,924,310 1,270,677 527,000 464,146 2,457,987 134,195,386 35.8 Agricultural and agribusiness loans 6,379,302 3,748,223 9,001,774 1,823,069 690,642 217,061 37,036 21,757 232,191 22,151,055 5.9 Subtotal Leasing 326,459 458,145 1,263,058 81,695 61,383 33,921 9,771 25,633 104,430 2,364,495 0.6 Advances on foreign exchange contracts (2) 3,446,765 1,768,648 1,891,833 2,289,177 218,438 259,914 18,678 1,522 69,435 9,964,410 2.7 Subtotal Other receivables 4,040,693 19,599,418 2,596,348 3,507,881 327,179 90,581 92,274 48,563 1,007,001 31,309,938 8.3 Total in 2017 % (1) Percentage of each type in relation to the total loan portfolio, excluding sureties and guarantees, loan assignments, acquisition of receivables and co-obligation in rural loan assignments; and (2) Note 9a. 34 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Consolidated Financial Statements c) Maturity ranges and levels of risk On June 30 - R$ thousand Levels of risk Non-performing loans AA A B C D E F G H Total in 2017 % (1) Installments not yet due - - 1 to 30 - - 144,897 180,799 111,994 75,545 66,036 65,895 336,509 981,675 5.6 31 to 60 - - 111,366 157,990 99,015 65,586 66,519 57,352 315,758 873,586 5.0 61 to 90 - - 92,743 142,223 98,631 63,020 59,141 54,973 304,619 815,350 4.7 91 to 180 - - 161,775 339,445 261,782 200,289 164,514 147,260 771,049 2,046,114 11.7 181 to 360 - - 218,786 525,835 427,820 428,978 366,773 240,073 1,189,596 3,397,861 19.4 More than 360 - - 370,397 1,690,811 1,431,480 923,502 694,273 974,308 3,301,432 9,386,203 53.6 Past-due installments (2) - - 1 to 14 - - 262,098 124,916 103,443 101,676 26,299 62,697 210,582 891,711 6.3 15 to 30 - - 407,836 227,152 102,330 59,363 40,738 30,996 189,390 1,057,805 7.4 31 to 60 - - 7,245 646,949 277,523 120,112 142,835 71,665 592,004 1,858,333 13.1 61 to 90 - - - 12,999 665,973 319,990 150,196 83,049 477,729 1,709,936 12.0 91 to 180 - - - 4,758 26,268 507,059 778,259 785,646 1,463,008 3,564,998 25.1 181 to 360 - 15,679 24,932 28,262 4,976,587 5,045,460 35.4 More than 360 - 96,097 96,097 0.7 Subtotal - - Specific provision - - 17,772 121,616 360,626 864,240 1,290,257 1,821,524 14,224,360 18,700,395 (1) Percentage of maturities by type of installment; and (2) For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by Resolution No.2,682/99. Bradesco 35 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Consolidated Financial Statements On June 30 - R$ thousand Levels of risk Performing loans AA A B C D E F G H Total in 2017 % (1) Installments not yet due 1 to 30 7,100,205 17,997,117 4,211,340 6,271,224 704,507 574,226 114,410 66,125 758,337 37,797,491 11.0 31 to 60 5,284,283 10,971,879 3,360,738 4,340,875 420,496 180,288 60,192 37,020 423,344 25,079,115 7.3 61 to 90 4,999,149 7,255,106 1,887,510 3,159,161 293,567 78,275 36,440 27,470 317,960 18,054,638 5.3 91 to 180 13,487,792 16,755,828 5,331,163 5,663,121 648,570 535,146 93,935 168,018 558,216 43,241,789 12.6 181 to 360 15,823,655 21,040,368 6,262,839 6,932,955 1,433,233 759,405 285,778 108,947 1,006,643 53,653,823 15.6 More than 360 68,429,311 49,287,336 22,935,406 13,176,041 5,208,764 2,352,169 642,736 245,041 3,241,477 165,518,281 48.2 Generic provision - 616,532 439,890 1,186,301 870,914 1,343,853 616,746 456,835 6,305,977 11,837,048 Total in 2017 (2) Existing provision - 695,855 502,747 1,483,406 1,892,416 5,452,993 3,762,098 3,131,564 20,530,337 37,451,416 Minimum required provision - 616,532 457,662 1,307,917 1,231,540 2,208,093 1,907,003 2,278,359 20,530,337 30,537,443 Excess provision (3) - 79,323 45,085 175,489 660,876 3,244,900 1,855,095 853,205 - 6,913,973 (1) Percentage of maturities by type of installment; (2) The total includes performing loans of R$343.345.137 thousand and non-performing loans of R$31.725.129 thousand; and (3) The allocation of the excess provision gives preference to the operations that are in the highest risk ratings, limited to 100% of the risk value. 36 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Concentration of loans On June 30 - R$ thousand % (1) Largest borrower 8,081 2.2 10 largest borrowers 30,854,198 8.2 20 largest borrowers 47,158,666 12.6 50 largest borrowers 69,048,720 18.4 100 largest borrowers 86,436,740 23.0 Percentage on total portfolio (as defined by Bacen). e) By economic sector On June 30 - R$ thousand % Public sector Oil, derivatives and aggregate activities 8,081,522 100.0 Private sector Companies Real estate and construction activities 29,665,326 15.1 Retail 21,528,041 10.9 Services 17,825,244 9.1 Transportation and concession 14,735,277 7.5 Automotive 12,865,841 6.5 Food products 10,469,874 5.3 Wholesale 9,726,602 4.9 Production and distribution of electricity 7,865,649 4.0 Iron and steel industry 7,566,006 3.8 Sugar and alcohol 7,004,304 3.6 Holding 5,835,271 3.0 Capital goods 4,493,802 2.3 Pulp and paper 3,881,806 2.0 Chemical 3,683,140 1.9 Cooperative 3,911,770 2.0 Financial 3,396,929 1.7 Leisure and tourism 2,812,210 1.4 Textiles 2,374,860 1.2 Agriculture 2,498,668 1.3 Oil, derivatives and aggregate activities 2,348,986 1.2 Other industries 22,174,209 11.3 Individuals Total Bradesco 37 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate f) Breakdown of loans and allowance for loan losses Level of risk On June 30 - R$ thousand Portfolio balance Non-performing loans Performing loans Total % (1) % 2017 YTD (2) Installments past due Installments not yet due Total - non-performing loans AA - - - 115,124,395 115,124,395 30.6 30.6 A - - - 123,307,634 123,307,634 32.9 63.5 B 677,179 1,099,964 1,777,143 43,988,996 45,766,139 12.2 75.7 C 1,016,774 3,037,103 4,053,877 39,543,377 43,597,254 11.6 87.3 Subtotal D 1,175,537 2,430,722 3,606,259 8,709,137 12,315,396 3.3 90.6 E 1,123,879 1,756,920 2,880,799 4,479,509 7,360,308 2.0 92.6 F 1,163,259 1,417,256 2,580,515 1,233,491 3,814,006 1.0 93.6 G 1,062,315 1,539,861 2,602,176 652,621 3,254,797 0.9 94.5 H 8,005,397 6,218,963 14,224,360 6,305,977 20,530,337 5.5 100.0 Subtotal Total in 2017 % (1) Percentage of level of risk in relation to the total portfolio; and (2) Cumulative percentage of level of risk on total portfolio. 38 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Level of risk On June 30 - R$ thousand Provision % Minimum provisioning required Minimum required Excess Existing % 2017 YTD (1) Specific Generic Total Installments past due Installments not yet due Total specific AA - A 0.5 - - - 616,532 616,532 79,323 695,855 0.5 B 1.0 6,772 11,000 17,772 439,890 457,662 45,085 502,747 1.1 C 3.0 30,503 91,113 121,616 1,186,301 1,307,917 175,489 1,483,406 3.4 Subtotal D 10.0 117,554 243,072 360,626 870,914 1,231,540 660,876 1,892,416 15.4 E 30.0 337,164 527,076 864,240 1,343,853 2,208,093 3,244,900 5,452,993 74.1 F 50.0 581,629 708,628 1,290,257 616,746 1,907,003 1,855,095 3,762,098 98.6 G 70.0 743,621 1,077,903 1,821,524 456,835 2,278,359 853,205 3,131,564 96.2 H 100.0 8,005,397 6,218,963 14,224,360 6,305,977 20,530,337 - 20,530,337 100.0 Subtotal Total in 2017 % - (1) Percentage of existing provision in relation to total portfolio, by level of risk. Bradesco 39 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate g) Changes in allowance for loan losses R$ thousand - Specific provision (1) - Generic provision (2) - Excess provision (3) - Loans 4,429,361 - Guarantees provided 3,060,990 Opening balance on January 1st Accounting for allowance for loan losses (4) 14,790,156 Accounting for/reversal of provisions for guarantees provided (5) (3,060,990) Net write-offs/other (14,990,824) Closing balance on June 30 - Specific provision (1) - Generic provision (2) - Excess provision (3) - Loans 6,913,973 - Guarantees provided - (1) For contracts with installments past due for more than 14 days; (2) Recognized based on the customer/transaction classification and therefore not included in the preceding item; (3) The excess provision is recognized based on Management’s experience and the expectation in relation to the loan portfolio, to determine the total provision deemed sufficient to cover specific and general credit risk, when considered together with the provision calculated based on levels of risk and the corresponding minimum percentage in the provision established by Resolution No.2,682/99. The excess provision per customer was classified according to the level of risk (Note 8f); (4) Includes, the formation of allowance for loan losses, in the amount of R$2,456,367 thousand, as a result of the adequacy of the provision for guarantees provided, already mentioned in the previous item; and (5) The opening balance, as of January 1, 2017, included the constitution of provision for guarantees provided, encompassing sureties, guarantees, credit letters, and standby letter of credit, which comprises the concept of “excess” provision that totaled R$3,060,990 thousand. In accordance with Resolution No. 4,512/16, in January 2017, part of this balance (R$604,623 thousand) was allocated to a specific account under "Other Liabilities - Sundry" (Note 18b), and the remaining balance (R$2,456,367 thousand) was allocated to “Excess Provision”. h) Allowance for Loan Losses expense net of amounts recovered Expenses with the allowance for loan losses, net of credit write-offs recovered, are as follows. Accrued on June 30 - R$ thousand Amount recognized (1) 12,333,789 Amount recovered (2) (3) (3,611,047) Allowance for Loan Losses expense net of amounts recovered (1) Refers, to the formation of allowance for loan losses, in the amount of R$14,790,156 thousand, excluding the portion related to the adequacy of the provision for guarantees provided, in the amount of R$2,456,367 thousand (Note 8g); (2) Classified in income from loans (Note 8j); and (3) In the period, credit was granted for operations already written-off for losses, without the retention of risks and benefits, in the amount of R$3,324,546 thousand, with effect on income in the amount of R$35,393 thousand. i) Changes in the renegotiated portfolio R$ thousand Opening balance on January 1st Amount renegotiated 8,967,012 Amount received (5,246,690) Write-offs (3,025,781) Closing balance on June 30 Allowance for loan losses 13,710,615 Percentage on renegotiated portfolio 75.3% 40 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate j) Income from loans and leasing Accrued on June 30 - R$ thousand Discounted trade receivables and loans 24,660,019 Financing 8,541,308 Agricultural and agribusiness loans 837,771 Subtotal Recovery of credits charged-off as losses 3,611,047 Subtotal Leasing, net of expenses 144,686 Total k) Conciliation of the composition of the portfolio of financial leasing, at present value, with the accounting balances (Notes 3g and 8b): Accrued on June 30 - R$ thousand Financial Leases Receivables 2,247,127 Unearned income from leasing (2,205,121) Financial leased assets, plus lease losses (net) 6,739,863 Accrued depreciation on asset finance leasing: - Accumulated depreciation (3,967,732) Difference in depreciation 1,312,414 Prepaid guaranteed residual value (Note 18b) (1,762,056) Total present value 9) OTHER RECEIVABLES a) Foreign exchange portfolio Balances On June 30 - R$ thousand Assets – other receivables Exchange purchases pending settlement 13,857,981 Foreign exchange and forward documents in foreign currencies 17,894 Exchange sale receivables 3,568,514 (-) Advances in domestic currency received (202,110) Income receivable on advances granted 159,827 Total Liabilities – other liabilities Exchange sales pending settlement 3,591,982 Exchange purchase payables 13,475,321 (-) Advances on foreign exchange contracts (9,964,410) Other 2,642 Total Net foreign exchange portfolio Off-balance-sheet accounts: - Loans available for import 299,127 - Confirmed exports loans 42,065 Bradesco 41 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Foreign exchange results Adjusted foreign exchange results for presentation purposes Accrued on June 30 - R$ thousand Foreign exchange income Adjustments: - Income on foreign currency financing (1) 87,591 - Income on export financing (1) 1,141,892 - Income on foreign investments (2) 22,838 - Expenses of liabilities with foreign bankers (3) (Note 16c) (670,637) - Funding expenses (4) (898,476) - Other (5) (13,719) Total adjustments Adjusted foreign exchange income (1) Recognized in “Income from loans”; (2) Recognized in “Income from operations with securities”; (3) Related to funds for financing of advances on foreign exchange contracts and import financing, recognized in “Borrowing and on-lending expenses”; (4) Refers to funding expenses of investments in foreign exchange; and (5) Primarily includes the exchange rate variations of resources invested in foreign currency. b) Sundry On June 30 - R$ thousand Deferred tax assets (Note 31c) 50,600,905 Credit card operations 26,043,900 Debtors for escrow deposits 15,314,414 Trade and credit receivables (1) 6,908,796 Prepaid taxes 5,977,989 Other debtors 3,811,583 Payments to be reimbursed 725,772 Receivables from sale of assets 145,409 Other 770,987 Total Primarily includes receivables from the acquisition of financial assets from loans and advances on receivables. OTHER ASSETS a) Foreclosed assets/other On June 30 - R$ thousand Cost Provision for losses Cost net of provision Real estate 1,564,374 (289,446) 1,274,928 Goods subject to special conditions 624,637 (624,637) - Vehicles and similar 581,249 (364,123) 217,126 Inventories/warehouse 21,324 - 21,324 Machinery and equipment 12,982 (11,662) 1,320 Other 21,343 (18,392) 2,951 Total in 2017 42 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Prepaid expenses On June 30 - R$ thousand Commission on the placement of loans and financing (1) 477,827 Advertising and marketing expenses (2) 57,349 Other (3) 1,478,103 Total (1) Commissions paid to storeowners, car dealers and correspondent banks – payroll-deductible loans; (2) Prepaid expenses of future advertising and marketing campaigns on media; and (3) It includes, principally, (i) anticipation of commissions concerning the operational agreement to offer credit cards and other products and (ii) card issue costs. Bradesco 43 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate INVESTMENTS The income/expense from the equity method accounting of investments was recognized in the statement of income, under "Equity in the Earnings (Losses) of Affiliates and Subsidiaries", and correspond, in the first semester of 2017 to R$4,174,776 thousand and the investments under the entry "Earnings of Affiliates and Subsidiaries", correspond to R$46,061,070 thousand. Companies (1) Accrued on June 30 - R$ thousand Capital Shareholders’ equity adjusted Number of shares/quotas held (in thousands) Equity interest in capital Adjusted income Book value Equity accounting adjustments (2) Ordinary (ON) Preferential (PN) Quotas On June 30, 2017 1st semester of 2017 Bradseg Participações S.A. 11,950,000 27,983,104 8 - - 97.13% 2,426,236 27,181,029 2,356,693 Quixaba Empreendimentos e Participações Ltda. 8,650,772 9,817,131 - - 865,077,202 100.00% 495,757 9,817,131 495,757 Kirton Seguros S.A. 554,865 1,143,811 17,153 9,598 - 98.08% 125,038 1,121,889 122,637 Tibre Holdings Ltda. 310,000 584,415 - - 310,000 100.00% 23,862 584,415 23,862 Bradescard Elo Participações S.A. 790,000 1,289,531 4,167,605 - - 100.00% 112,073 1,289,531 112,073 Embaúba Holdings Ltda. 326,000 463,292 - - 285,905 87.70% 110,088 406,311 96,548 BF Promotora de Vendas Ltda. 1,426,220 1,248,626 - - 1,426,220 100.00% 2,793 1,248,626 2,793 Haitong Banco de Investimento do Brasil S.A. 420,000 584,075 12,734 12,734 - 20.00% (52,720) 116,815 (10,544) Credival - Participações Administração e Assessoria Ltda. 1,021,027 1,088,737 - - 2,011,709 100.00% 41,470 1,088,737 41,470 Bankpar Brasil Ltda. 290,000 566,586 - - 290,000 100.00% 35,912 566,586 35,912 Other (3) 2,640,000 198,125 Foreign exchange gain/loss of branches abroad - 699,450 Earnings of Affiliates and Subsidiaries Data related to June 30, 2017; The adjustment considers income calculated periodically by the companies and includes equity variations recognized by the investees not recognized in profit or loss, as well as alignment of accounting practice adjustments, where applicable ; and Basically, earnings of affiliates and subsidiaries overseas and investments in the following companies: Ganant Corretora de Seguros Ltda., Miramar Holdings S.A., Neon Holdings S.A., Imagra Imobiliária e Agrícola Ltda. e Kirton Participações e Investimentos Ltda . 44 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate PREMISES AND EQUIPMENT AND LEASED ASSETS On June 30 - R$ thousand Annual rate Cost Depreciation Cost net of depreciation Property and equipment: - Buildings 4% 316,642 (46,803) 269,839 - Land - 380,594 - 380,594 Facilities, furniture and premises and equipment 10% 4,493,289 (2,279,011) 2,214,278 Security and communication systems 10% 294,905 (175,475) 119,430 Data processing systems 20 to 40% 3,806,865 (2,443,910) 1,362,955 Transportation systems 20% 85,328 (43,438) 41,890 Subtotal Leased premises and equipment 7,065,726 (2,981,181) 4,084,545 Total in 2017 The fixed assets to shareholders’ equity ratio is 39.6% when considering only the companies and payment institutions within the economic group (the “Prudential Conglomerate”), where the maximum limit is 50.0%. INTANGIBLE ASSETS a) Intangible assets Acquired intangible assets consist of: On June 30 - R$ thousand Rate of Amortization (1) Cost Amortization Cost net of amortization Acquisition of financial services rights Contract 4,009,832 (2,250,344) 1,759,488 Software (2) 20% 8,088,555 (5,406,389) 2,682,166 Goodwill (3) Up to 20% 11,902,430 (2,530,688) 9,371,742 Total in 2017 (1) Intangible assets are amortized over an estimated period of economic benefit and recognized in “other administrative expenses” and “other operating expenses”, where applicable; (2) Software acquired and/or developed by specialized companies; and (3) On June 30, 2017, primarily composed of goodwill on the acquisition of equity interest in Bradescard - R$625,478 thousand, Bradescard Mexico - R$17,510 thousand, Bradesco BBI S.A. - R$120,899 thousand; and Kirton Bank - R$7,762,386 thousand. b) Changes in intangible assets by type On June 30 - R$ thousand Balance on January 1 st , 2017 Additions / (reductions) Amortization for the period Balance on June 30, 2017 Acquisition of financial services rights 1,893,406 355,994 (489,912) 1,759,488 Software 2,750,949 404,226 (473,009) 2,682,166 Goodwill – Future profitability (1) 5,430,608 26,936 (470,778) 4,986,766 Goodwill – Based on intangible assets and other reasons (1) 3,481,962 - (466,774) 3,015,188 Goodwill – Difference in fair value of assets/liabilities (1) 1,599,927 - (230,139) 1,369,788 Total in 2017 Include, basically, the effects of the final report on purchase price allocation (“PPA”) from the acquisition of HSBC Brasil. Bradesco 45 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES a) Deposits On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days ● Demand deposits (1) 30,886,127 - - - ● Savings deposits (1) 95,736,763 - - - ● Interbank deposits 281,779 183,512 16,623 48,459 ● Time deposits (2) 8,286,637 12,995,258 9,446,203 103,805,214 Total in 2017 % (1) Classified as 1 to 30 days, not considering average historical turnover; and (2)Considers the actual maturities of the investments. b) Securities sold under agreements to repurchase On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Own portfolio ● Government securities 48,803,121 123,550 28,562 - 48,955,233 ● Debentures of own issuance 2,484,510 18,323,133 11,650,585 13,254,438 45,712,666 ● Foreign 5,051,153 236,696 406,314 530,049 6,224,212 Third-party portfolio (1) - - - Unrestricted portfolio (1) - - Total in 2017 % Represented by government securities. 46 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Funds from issuance of securities On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Securities – Brazil: - Financial bills 3,902,052 23,513,983 18,757,145 60,832,606 107,005,786 - Letters of credit for real estate 1,756,375 6,684,858 10,822,564 6,621,509 25,885,306 - Letters of credit for agribusiness 1,822,343 3,493,555 726,824 1,295,311 7,338,033 Subtotal Securities – Overseas: - Securitization of future flow of money orders received from overseas 9,383 239,254 392,258 2,077,897 2,718,792 - MTN Program Issues (1) 1,714 - 28,451 256,422 286,587 Subtotal Structured Operations Certificates Total in 2017 % Issuance of securities on the international market to invest in foreign exchange transactions, pre-export financing, import financing and working capital financing, predominately in the medium and long-term . Bradesco 47 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Cost for market funding and inflation Accrued on June 30 - R$ thousand Savings deposits 3,053,831 Time deposits 4,442,221 Securities sold under agreements to repurchase 13,261,217 Funds from issuance of securities 8,352,376 Subordinated debts (Note 17) 2,877,207 Other funding expenses 283,817 Total BORROWING AND ON-LENDING a) Borrowing On June 30 - R$ thousand 1 to 30 31 to 180 181 to 360 More than 360 days days days days Overseas Total in 2017 % b) On-lending On June 30 - R$ thousand 1 to 30 31 to 180 181 to 360 More than 360 days days days days In Brazil - FINAME 637,986 2,952,936 2,970,802 12,063,061 18,624,785 - BNDES 685,968 1,537,252 2,374,079 9,825,810 14,423,109 - National Treasury - - 64,143 - 64,143 - Other institutions 272 - 1,318 - 1,590 Total in 2017 % c) Borrowing and on-lending expenses Accrued on June 30 - R$ thousand Borrowing: - In Brazil 354,516 - Overseas 861,778 Subtotal borrowing On-lending in Brazil: - BNDES 594,927 - FINAME 352,380 - National Treasury 3,146 - Other institutions 24 On-lending overseas: - Payables to foreign bankers (Note 9a) 670,637 Subtotal on-lending Total 48 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL OBLIGATIONS – TAX AND SOCIAL SECURITY a) Contingent assets Contingent assets are not recognized in the financial statements. However, there are ongoing proceedings where the chance of success is considered probable, but the amounts are not material, such as: a) Social Integration Program (PIS), Bradesco has made a claim to offset PIS against Gross Operating Income, paid under Decree-Laws No.2,445/88 and No.2,449/88, regarding the payment that exceeded the amount due under Supplementary Law No.07/70 (PIS Repique); and b) other taxes, the legality and/or constitutionality of which is being challenged, where the decision may lead to reimbursement of amounts paid. b) Provisions classified as probable losses and legal obligations – tax and social security The Organization is a party to a number of labor, civil and tax lawsuits, arising from the normal course of business. Management recognized provisions where, based on their opinion and that of their legal counsel, the nature of the lawsuit, similarity to previous lawsuits, complexity and the courts standing, the loss is deemed probable. Management considers that the provision is sufficient to cover the future losses generated by the respective lawsuits. Provisions related to legal obligations are maintained until the conclusion of the lawsuit, represented by judicial decisions with no further appeals or due to the statute of limitation. I - Labor claims These are claims brought by former employees and outsourced employees seeking indemnifications, most significantly for unpaid “overtime”, pursuant to Article 224 of the Consolidation of Labor Laws (CLT). In proceedings in which a judicial deposit is used to guarantee the execution of the judgment, the labor provision is made considering the estimated loss of these deposits. For proceedings with similar characteristics and for which there has been no official court decision, the provision is recognized based on the average calculated value of payments made for labor complaints settled in the past 12 months; and for proceedings originating from acquired banks, with unique characteristics, the calculation and assessment of the required balance is conducted periodically, based on the updated recent loss history. Overtime is monitored by using electronic time cards and paid regularly during the employment contract and, accordingly, the claims filed by former employees do not represent significant amounts. II - Civil claims These are claims for pain and suffering and property damages, mainly relating to protests, returned checks, the inclusion of information about debtors in the credit restriction registry and the replacement of inflation adjustments excluded as a result of government economic plans. These lawsuits are individually controlled using a computer-based system and provisioned whenever the loss is deemed as probable, considering the opinion of Management and their legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts. Most of these lawsuits are brought to the Special Civil Court (JEC), in which the claims are limited to 40 times the minimum wage and do not have a significant impact on the Organization’s financial position. Bradesco 49 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate There are a significant number of legal claims pleading alleged differences in adjustment for inflation on savings account balances due to the implementation of economic plans that were part of the federal government’s economic policy to reduce inflation in the ‘80s and ‘90s. Although Bradesco complied with the law and regulation in force at the time, these lawsuits have been recognized in provisions, taking into consideration the claims where Bradesco is the defendant and the perspective of loss, which is considered after the analysis of each demand, based on the current decision of the Superior Court of Justice (STJ). Note that, regarding disputes relating to economic plans, the Federal Supreme Court (STF) suspended the prosecution of all lawsuits at the cognizance stage, until the Court issues a final decision on the right under litigation. III - Legal obligations – provision for tax risks The Organization is disputing the legality and constitutionality of certain taxes and contributions in court, for which provisions have been recognized in full, although there is a good chance of a favorable outcome, based on the opinion of Management and their legal counsel. The processing of these legal obligations and the provisions for cases for which the risk of loss is deemed as probable is regularly monitored in the legal court. During or after the conclusion of each case, a favorable outcome may arise for the Organization, resulting in the reversal of the related provisions. The main cases are: - PIS and COFINS – R$2,393,577 thousand: a request for authorization to calculate and pay PIS and COFINS based on effective billing, as set forth in Article 2 of Supplementary LawNo. 70/91, removing from the calculation base the unconstitutional inclusion of other revenues other than those billed; - IRPJ/CSLL on losses of credits – R$1,818,351 thousand: we are requesting to deduct from income tax and social contributions payable (IRPJ and CSLL, respectively) amounts of actual and definite loan losses related to unconditional discounts granted during collections, regardless of compliance with the terms and conditions provided for in Articles 9 to 14 of Law No.9,430/96 that only apply to temporary losses; - Pension Contributions – R$1,334,221 thousand: official notifications related to the pension contributions on financial contributions in private pension plans, considered by the authorities to be compensatory sums subject to the incidence of pension contributions and to an isolated fine for not withholding IRRF on the financial contributions; - INSS – Contribution to SAT – R$389,895 thousand: in an ordinary lawsuit filed by the Brazilian Federation of Banks – Febraban, since April 2007, on behalf of its members, is questioned the classification of banks at the highest level of risk, with respect to Work Accident Risk – RAT, which eventually raised the rate of the respective contribution from 1% to 3%, in accordance with Decree No. 6,042/07; and - PIS – R$152,322 thousand: the Bradesco Organization is requesting authorization to offset overpaid amounts in 1994 and 1995 as PIS contribution, already compensated, provisioned upon granting of the preliminary injunction, corresponding to the surplus paid over that calculated on the tax base established in the Constitution, i.e., gross operating income, as defined in the income tax legislation set out in Article 44 of Law No.4,506/64, which excludes interest income. In general, the provisions relating to lawsuits are classified as non-current, due to the unpredictability of the duration of the proceedings in the Brazilian justice system. For this reason, the estimate has not been disclosed with relation to the specific year in which these lawsuits will be finalized. 50 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate IV Provisions by nature On June 30 - R$ thousand Labor claims 5,110,756 Civil claims 4,261,771 Provision for tax risks 6,669,058 Total (Note 18b) V Changes in provisions R$ thousand Labor Civil Tax (1) (2) Balance on January 1st, 2017 Adjustment for inflation 308,547 241,012 241,066 Provisions, net of (reversals and write-offs) 405,762 332,392 (386,549) Payments (367,566) (417,833) (1,760) Balance on June 30, 2017 (1) Mainly include legal obligations; and (2) Includes, in the first semester of 2017, reversals of provisions relating to: (i) PIS proceeding, related to the offset of amounts unduly paid in the amount of R$191,492 thousand; and (ii) IRPJ/CSLL on loan losses, in the amount of R$181,266 thousand. c) Contingent liabilities classified as possible losses The Organization maintains a system to monitor all administrative and judicial proceedings in which the institution is plaintiff or defendant and, based on the opinion of legal counsel, classifies the lawsuits according to the expectation of loss. Case law trends are periodically analyzed and, if necessary, the related risk is reclassified. In this respect, contingent lawsuits deemed to have a possible risk of loss are not recognized as a liability in the financial statements. The main proceedings in this category are the following: a) 2006 to 2013 income tax and social contribution, relating to goodwill amortization being disallowed on the acquisition of investments, for the amount of R$4,788,245 thousand; b) Fines and disallowances of Cofins loan compensations, released after a favorable decision in a judicial proceeding, where the unconstitutionality of the expansion of the intended calculation base was discussed for revenues other than those from billing (Law No. 9,718/98), in the amount of R$2,495,215 thousand; c) Leasing companies’ Tax on Services of any Nature (ISSQN), total lawsuits correspond to R$2,263,348 thousand which relates to the municipal tax demands from municipalities other than those in which the company is located and where, under law, tax is collected; d) IRPJ and CSLL deficiency note relating to disallowance of exclusions of revenues from the mark-to-market of securities from 2007 to 2012, differences in depreciation expenses, insufficient depreciation expenses, expenses with depreciation of leased assets, operating expenses and income and disallowance of tax loss compensation, in the amount of R$1,650,518 thousand; e) Notifications and disallowances of compensations of PIS and Cofins related to the unconstitutional extension of the basis of calculation intended for other income other than the billing (Law No 9,718/98), from acquired companies, amounting to R$1,358,577 thousand; and f) IRPJ and CSLL deficiency notice relating to the disallowance of loan loss deductions, for the amount of R$711,345 thousand. d) Other matters I. On May 31, 2016, Bradesco became aware of the indictment of three members of its Board of Executive Officers by the Brazilian Federal Police under the so-called “Operation Zelotes.” On July 28, 2016, the Public Prosecutor's Office filed charges against the three members of the Board of Executive Officers and a former member of its Board of Directors, that was received by the Judge of the 10th Federal Court of the Federal District Judiciary Section. The Management conducted a thorough internal evaluation of the records and documents related to the indictment and found no evidence of any illegality committed by its representatives. The executives of Bradesco have already submitted their respective defenses in the criminal proceedings, pointing out the facts and evidence demonstrating their innocence. Bradesco 51 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate In parallel to his defense, the Chairman of the Board of Executive Officers of Bradesco, Mr. Luiz Carlos Trabuco Cappi, presented a petition for habeas corpus to the Regional Federal Court ( Tribunal Federal Regional ) – 1st Region. After processing the motion for habeas corpus , the 4 th Panel of the aforementioned Court, in a session held on June 13, 2017, by unanimous decision, excluded him from criminal proceedings, due to lack of just cause. Bradesco is cooperating with the relevant authorities and regulatory bodies, furnishing the requested information in Brazil and abroad. Moreover, Bradesco was summoned by the General´s Office of the Ministry of Finance on the filing of an Administrative Proceeding ("PAR"). This process, which is in the pre-trial phase, may entail the possibility of application of a fine and/or mention on public lists, which may eventually lead to restrictions on business with public agencies. On account of the news published in the media, on the indictment in the "Operation Zealots", a class action was filed in the District Court of New York, on June 3, 2016. On September 1, 2016, Bradesco spontaneously attended the proceedings of the Class Action and agreed with the plaintiff a term for the submission of the revocation of the suit until December 23, 2016. On October 21, 2016, the Plaintiff Leader presented the addendum of the Initial Petition, appointing as defendants Bradesco and three members of its Board of Executive Officers. According to the demand, investors who purchased preferred American Depository Shares (“ADS”) of Bradesco between April 30, 2012 and July 27, 2016 would have suffered losses provoked by Bradesco due to a supposed violation regarding the American law of capital markets, according to communication to the Market on May 31, June 8 and July 28, 2016. On December 23, 2016, Bradesco filed a motion to dismiss, which – following a reply from the Lead Plaintiff and a rejoinder from Bradesco – is awaiting a decision. Considering that the demand is in a preliminary stage, it is not possible at present to make a risk rating, and there is not yet evidence to support an assessment of the value of the respective risk . II. The wholly-owned subsidiaries of Bradesco, BEM - Distribuidora de Títulos e Valores Mobiliários Ltda. and BRAM - Bradesco Asset Management S.A. Distribuidora de Títulos e Valores Mobiliários, as well as two of its Managers, were mentioned in the scope of the so-called "Greenfield operation" of the Federal Police, because they were responsible for the administration and management of the Fund in Equity - FIP (Equity Investment Fund), respectively. Besides providing the documents, the Federal Court has ruled, in the course of this Operation, the blocking of these companies’ values. As a result of this, a Commitment was signed, approved by the 10th Federal Court of the Federal District, to release the values through the provision of guarantees of up to R$104 million, without the recognition of any civil or criminal liability on the part of companies or administrators of the Organization. In the scope of this commitment, managers and officers of the Organization committed to provide any clarifications to the authorities responsible for conducting this investigation, regardless of a formal subpoena. Additionally, the internal evaluations indicate that there has been no illegality in conducting these activities according to communication to the Market on September 20, 2016. So far, there is no indication that the investigations could result in the accountability of these companies. 5 2 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate SUBORDINATED DEBT On June 30 - R$ thousand Original term in years Nominal amount In Brazil: Subordinated CDB: 2019 10 20,000 59,165 Financial bills: 2017 6 2,763,476 4,137,605 2018 6 8,262,799 10,020,338 2019 6 21,858 34,794 2017 7 20,100 48,988 2018 7 141,050 303,367 2019 7 3,172,835 3,430,347 2020 7 1,700 2,704 2022 7 4,305,011 5,357,935 2023 7 1,359,452 1,620,946 2024 7 67,450 70,671 2018 8 50,000 113,780 2019 8 12,735 26,632 2020 8 28,556 52,066 2021 8 1,236 1,962 2023 8 1,706,846 2,151,832 2024 8 136,695 152,059 2025 8 6,193,653 6,346,344 2021 9 7,000 12,558 2024 9 4,924 6,217 2025 9 400,944 443,762 2021 10 19,200 38,747 2022 10 54,143 95,355 2023 10 688,064 1,041,595 2025 10 284,137 366,674 2026 10 361,196 417,858 2027 10 254,743 259,033 2026 11 3,400 3,998 2027 11 47,046 51,577 Perpetual - 5,000,000 5,373,689 Subtotal in Brazil Overseas: 2019 10 1,333,575 2,523,950 2021 11 2,766,650 5,424,522 2022 11 1,886,720 3,700,034 Subtotal overseas Total (1) (2) (1) It includes the amount of R$22,622,595 thousand, referring to subordinated debts recognized in “Eligible Debt Capital Instruments”; and (2) The information on results are presented on ( Note 14d). Bradesco 5 3 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER LIABILITIES a) Tax and social security On June 30 - R$ thousand Provision for deferred income tax (Note 31f) 2,586,978 Taxes and contributions on profit payable 978,950 Taxes and contributions payable 960,702 Total b) Sundry On June 30 - R$ thousand Credit card operations 23,048,505 Civil, tax and labor provisions (Note 16b IV) (1) 16,041,585 Loan assignment obligations 8,276,329 Provision for payments 5,473,418 Sundry creditors 5,220,464 Obligations by quotas of investment funds 3,440,779 Creditors - prepayment of residual value 1,762,056 Liabilities for acquisition of assets and rights 553,052 Other (2) 3,691,415 Total (1) According to Bacen Circular Letter No. 3,782/16, “Provisions for tax risks” were reclassified from “Other liabilities - Tax and social security” to “Other liabilities - Sundry"; and (2) Includes a specific provision for financial guarantees provided, pursuant to Resolution No. 4,512/16 (Note 8g). c) Financial guarantees Financial guarantees provided are contracts requiring the Organization to make specific payments to the holder of the financial guarantee for a loss it will incur when a specific debtor fails to make the payment under the terms of the debt instrument. The provision for financial guarantees provided is formed based on the best estimate of the non-recoverable amount of the guarantee, if such disbursement is likely. The provisioning parameters are established based on the internal credit risk management models. In case of retail operations, these models use historical information, while in wholesale operations, in addition to historical information, we adopted simulation processes to capture unobserved events. Any increase in liabilities related to financial guarantees is recognized in the statement of income under “Other operating income/expenses”. The amounts guaranteed as of June 30, 2017 were as follows: (i) R$681,788 thousand, referring to guarantees related to international trade of goods, with a provision of R$1,620 thousand; (ii) R$2,050,546 thousand, referring to guarantees related to bidding, auctions, service rendering or execution of works, with a provision of R$7,645 thousand; (iii) R$561,489 thousand, referring to guarantees related to the supply of goods, with a provision of R$45,808 thousand; (iv) R$30,716,184 thousand, referring to sureties or guarantees in judicial and administrative proceedings of tax nature, with a provision of R$156,113 thousand; and ( v) R$39,733,861 thousand, referring to other bank guarantees, with a provision of R$382,611 thousand (Note 18b) . 54 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate NON-CONTROLLING INTERESTS IN SUBSIDIARIES On June 30 - R$ thousand Banco Bradesco BBI S.A. 17,490 Other 225 Total SHAREHOLDERS’ EQUITY (PARENT COMPANY) a) Capital stock in number of shares Fully subscribed and paid-in capital stock comprises non-par, registered, book-entry shares. On June 30 2017 (1) Common 3,054,481,112 Preferred 3,054,480,793 Subtotal Treasury (common shares) (5,032,549) Treasury (preferred shares) (18,855,746) Total outstanding shares (1) Includes effect of bonus of shares of 10%. b) Transactions of capital stock involving quantities of shares Common Preferred Total Number of outstanding shares on January 1st, 2017 Increase of capital stock with issuing of shares – bonus of 10% (1) 277,680,101 277,680,072 555,360,173 Increase of shares in treasury – bonus of 10% (457,504) (1,714,158) (2,171,662) Number of outstanding shares as at June 30, 2017 (1) It benefited the shareholders registered in the records of Bradesco on April 28, 2017. In the Extraordinary General Meeting of March 10, 2017, the approval was proposed by the Board of Directors to increase the capital stock by R$8,000,000 thousand, increasing it from R$51,100,000 thousand to R$59,100,000 thousand, with a bonus in shares, through the capitalization of part of the balance of the account “Profit Reserves - Statutory Reserve”, in compliance with the provisions in Article 169 of Law No. 6,404/76, by issuing 555,360,173 new nominative-book entry shares, with no nominal value, whereby 277,680,101 are common and 277,680,072 are preferred shares, attributed free-of-charge to the shareholders as bonus, to the ratio of 1 new share for every 10 shares of the same type that they own on the base date. c) Interest on Shareholders’ Equity Bradesco’s capital remuneration policy aims to distribute interest on shareholders’ equity at the maximum amount calculated under current legislation, and this is included, net of Withholding Income Tax (IRRF), in the calculation for mandatory dividends for the year under the Company’s Bylaws. The Board of Directors’ Meeting held on June 30, 2017, approved the Board of Executive Officers’ proposal to pay to the shareholders intermediary interest on shareholder’s equity for the first semester of 2017, to the value of R$1,102,000 thousand, of which R$0.172493781 are per common share and R$0.189743160 per preferred share, whose payment was made on July 17, 2017. Bradesco 55 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Interest on shareholders’ equity for the first semester of 2017 is calculated as follows: R$ thousand % (1 ) Net income for the period 7,982,170 (-) Legal reserve 399,109 Adjusted calculation basis Monthly, intermediaries and supplementary interest on shareholders’ equity (gross), paid and/or provisioned 2,810,158 Withholding income tax on interest on shareholders' equity (421,523) Interest on shareholders' equity (net) accumulated in 2017 (1) Percentage of interest on shareholders’ equity after adjustments. Interest on shareholders’ equity were paid or recognized in provisions, as follows: Description R$ thousand Per share (gross) Gross amount paid/ recognized in provision Withholding Income Tax (IRRF) (15%) Net amount paid/recognized in provision Common Preferred Monthly interest on shareholders’ equity paid 0.103499 0.113849 621,136 93,170 527,966 Intermediary interest paid on shareholders’ equity (1) 0.172494 0.189743 1,102,000 165,300 936,700 Supplementary interest on shareholders’ equity provisioned 0.170149 0.187164 1,087,022 163,053 923,969 Total accrued on June 30, 2017 (1) Paid on July 17, 2017. d) Treasury shares A total of 5,032,549 common shares and 18,855,746 preferred shares, with the share bonus effect of 10%, had been acquired, totaling R$440,514thousand until June 30, 2017, and remain in treasury. The minimum, average and maximum cost per common share is R$19.34962, R$24.55863 and R$27.14350, and per preferred share is R$19.37456, R$26.98306 and R$33.12855, respectively. The fair value was R$27.60 per common share and R$28.15 per preferred share on June 30, 2017. FEE AND COMMISSION INCOME Accrued on June 30 - R$ thousand Credit card income 3,268,885 Checking account 3,249,275 Loans 1,505,321 Collections 952,933 Consortium management 747,669 Asset management 767,132 Custody and brokerage services 412,911 Underwriting/ Financial Advisory Services 333,597 Payments 208,659 Other 207,608 Total 56 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate PAYROLL AND RELATED BENEFITS Accrued on June 30 - R$ thousand Salaries 4,031,983 Benefits 2,007,521 Social security charges 1,489,344 Employee profit sharing 706,747 Provision for labor claims 426,175 Training 67,504 Total OTHER ADMINISTRATIVE EXPENSES Accrued on June 30 - R$ thousand Outsourced services 2,081,568 Depreciation and amortization 2,532,542 Data processing 1,036,592 Communication 779,067 Rental 825,306 Asset maintenance 554,354 Financial system services 506,509 Security and surveillance 416,863 Transport 375,843 Advertising and marketing 288,524 Water, electricity and gas 201,658 Supplies 122,853 Travel 84,944 Other 761,975 Total TAX EXPENSES Accrued on June 30 - R$ thousand Contribution for Social Security Financing (COFINS) 1,552,318 Social Integration Program (PIS) contribution 256,904 Tax on Services (ISSQN) 325,001 Municipal Real Estate Tax (IPTU) expenses 75,271 Other 110,769 Total Bradesco 57 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER OPERATING INCOME Accrued on June 30 - R$ thousand Other interest income 811,375 Reversal of other operating provisions (1) 4,474,785 Revenues from recovery of charges and expenses 170,662 Other 722,973 Total Include, basically, reversals of: (i) generic provision for guarantees provided, encompassing sureties, guarantees, credit letters, and standby letter of credit, pursuant to Resolution No. 4,512/16 (Note 8h); (ii) provision for tax risks regarding the PIS process, to offset overpaid amounts; and (iii) provision for tax risks related to IRPJ/CSLL on credit losses (Note 16b V). . OTHER OPERATING EXPENSES Accrued on June 30 - R$ thousand Other finance costs 1,705,877 Sundry losses 840,620 Discount granted 675,539 Commissions on loans and financing 495,988 Intangible assets amortization 6,316 Other (1) 3,437,438 Total Includes, basically, a specific provision for guarantees provided, encompassing sureties, guarantees and credit letters, pursuant to Resolution No. 4,512/16 (Note 8h). NON-OPERATING INCOME (LOSS) Accrued on June 30 - R$ thousand Gain/loss on sale and write-off of assets and investments (263,022) Recording/reversal of non-operating provisions (1) (80,094) Other 51,877 Total (1) Represented mainly by an allowance for losses on non-use assets (BNDU) . 58 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate RELATED-PARTY TRANSACTIONS a) Related-party transactions (direct and indirect) are carried out under conditions and at rates consistent with those entered into with third parties, when applicable, and effective on the dates of the operations. The transactions are as follows: On June 30 - R$ thousand Controllers (1) Affiliates and Jointly controlled companies (2) Key management personnel (3) Total Assets Interbank investments - 644,567 - 644,567 Receivable from affiliates companies - 2,361,758 - 2,361,758 Other assets - 6,215 - 6,215 Liabilities Demand deposits/Savings accounts 23 287,564 16,383 303,970 Time deposits 1,345,381 1,344,488 79,084 2,768,953 Securities sold under agreements to repurchase 753,868 214,798 11,953 980,619 Funds from issuance of securities 6,153,422 12,335,991 820,496 19,309,909 Derivative financial instruments 24,554 - - 24,554 Interest on own capital and dividends payable 752,326 - - 752,326 Other liabilities - 91,861 - 91,861 Accrued on June 30 - R$ thousand Controllers (1) Affiliates and Jointly controlled companies (2) Key management personnel (3) Total Income from financial intermediation - 30,950 - 30,950 Financial intermediation expenses (471,449) (737,399) (49,558) (1,258,406) Income from services provided - 199,023 - 199,023 Expenses in operations with derivatives (23,906) - - (23,906) Administrative Expenses (1,281) (255,442) - (256,723) Other expenses net of other operating revenues - (183,564) - (183,564) (1) Cidade de Deus Cia. Cial. de Participações, Fundação Bradesco, NCF Participações S.A., Titanium Holdings S.A., BBD Participações S.A. and Nova Cidade de Deus Participações S.A.; (2) Companies listed in Note 11; and (3) Members of the Board of Directors and the Board of Executive Officers . Bradesco 59 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Remuneration of key management personnel Each year, the Annual Shareholders’ Meeting approves: · The annual total amount of Management compensation, set forth at the Board of Directors Meetings, to be paid to board members and members of the Board of Executive Officers, as determined by the Company’s Bylaws; and · The amount allocated to finance Management pension plans, within the Employee and Management pension plan of the Organization. For 2017, the maximum amount of R$466,400thousand was set for Management compensation and R$486,400thousand to finance defined contribution pension plans. The current policy on Management compensation sets forth that 50% of net variable compensation, if any, must be allocated to the acquisition of preferred shares of Bradesco, which vest in three equal, annual and successive installments, the first of which is in the year following the payment date. This procedure complies with Resolution No.3,921/10, which sets forth a management compensation policy for financial institutions. Short-term Management benefits Accrued on June 30 - R$ thousand Salaries 220,074 Total Post-employment benefits Accrued on June 30 - R$ thousand Defined contribution supplementary pension plans 224,201 Total Bradesco does not offer its Key Management Personnel long-term benefits related to severance pay or share-based compensation, pursuant to CPC 10 – Share-Based Payment, approved by Resolution No.3,989/11. Shareholding Together, members of the Board of Directors and Board of Executive Officers had the following shareholding in Bradesco: On June 30 ● Common shares 0.69% ● Preferred shares 1.13% ● Total shares (1) 0.91% (1) On June 30, 2017, direct and indirect shareholding of the members of Bradesco’s Board of Directors and Board of Executive Officers amounted to 3.12% of common shares, 1.17% of preferred shares and 2.15% of all shares. 60 June 2017 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate FINANCIAL INSTRUMENTS Below is the statement of financial position by currency On June 30 - R$ thousand Balance Local Foreign (1) (2) Assets Current and long-term assets Cash and due from banks 13,267,198 9,437,424 3,829,774 Interbank investments 177,295,743 176,046,120 1,249,623 Securities and derivative financial instruments 222,072,889 206,916,578 15,156,311 Interbank and interdepartmental accounts 69,822,716 69,822,716 - Loans and leasing 295,923,291 262,821,095 33,102,196 Other receivables and assets 139,711,628 124,802,654 14,908,974 Permanent assets Investments 46,106,004 46,106,004 - Premises and equipment and leased assets 8,473,531 8,449,482 24,049 Intangible assets 13,813,396 13,799,589 13,807 Total Liabilities Current and long-term liabilities Deposits 261,686,575 250,858,796 10,827,779 Securities sold under agreements to repurchase 256,470,543 250,246,331 6,224,212 Funds from issuance of securities 143,634,243 138,997,273 4,636,970 Interbank and interdepartmental accounts 6,326,674 2,933,608 3,393,066 Borrowing and on-lending 56,542,386 32,752,137 23,790,249 Derivative financial instruments 14,025,373 13,771,718 253,655 Other liabilities: - Subordinated debts 53,691,104 42,042,598 11,648,506 - Others 86,877,703 82,659,190 4,218,513 Deferred income - Non-controlling interests in subsidiaries - Shareholders’ equity - Total Net position of assets and liabilities Net position of derivatives (2) (48,596,015) Other net off-balance-sheet accounts (3) 149,875 Net exchange position (liability) (1) Amounts originally recognized and/or indexed mainly in USD; (2) Excluding operations maturing in D+1, to be settled at the rate on the last day of the month; and (3) Other commitments recognized in off-balance-sheet accounts. Bradesco 61 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate The statement of financial position by maturity is as follows On June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Maturity not stated Total Assets Current and long-term assets - Cash and due from banks 13,267,198 - Interbank investments (1) 172,629,634 2,599,068 938,818 1,128,223 - Securities and derivative financial instruments (1) (2) 105,208,273 2,457,296 6,920,005 107,487,315 - Interbank and interdepartmental accounts 69,020,214 - - 802,502 - Loans and leasing 26,983,098 64,345,260 45,686,446 158,908,487 - Other receivables and assets 46,455,218 25,060,623 11,859,246 56,336,541 - Permanent assets Investments - 46,106,004 46,106,004 Premises and equipment 4,025,224 309,037 370,845 3,387,831 380,594 8,473,531 Intangible assets 272,529 1,354,325 1,416,322 10,770,220 - 13,813,396 Total on June 30, 2017 Liabilities Current and long-term liabilities - Deposits (3) 135,191,306 13,178,770 9,462,826 103,853,673 - 261,686,575 Securities sold under agreements to repurchase (1) 210,551,363 20,049,232 12,085,461 13,784,487 - 256,470,543 Funds from issuance of securities 7,538,842 34,132,101 30,806,616 71,156,684 - 143,634,243 Interbank and interdepartmental accounts 6,326,674 - 6,326,674 Borrowing and on-lending 5,922,598 15,944,165 10,866,615 23,809,008 - 56,542,386 Derivative financial instruments 13,264,721 433,922 166,152 160,578 - 14,025,373 Other liabilities: - Subordinated debts 427,571 4,012,252 9,810,604 39,440,677 - 53,691,104 - Others 56,623,568 907,711 2,319,526 27,026,898 - 86,877,703 Deferred income 406,567 - 406,567 Non-controlling interests in subsidiaries - 17,715 17,715 Shareholders’ equity - 106,807,513 106,807,513 Total on June 30, 2017 Net assets accumulated on June 30, 2017 (1) Repurchase agreements are classified according to the maturity of the transactions; (2) Investments in investment funds are classified as 1 to 30 days; and (3) Demand and savings deposits are classified as 1 to 30 days, without considering average historical turnover
